





Exhibit 10.2                    












PREPARED BY AND WHEN
RECORDED RETURN TO:

Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Russell W. Oshman



MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
BY
EL DORADO LOGISTICS LLC,
A DELAWARE LIMITED LIABILITY COMPANY
AS GRANTOR
TO
HOLLYFRONTIER CORPORATION,
A DELAWARE CORPORATION
AS BENEFICIARY
DATED EFFECTIVE AS OF JANUARY 31, 2012



--------------------------------------------------------------------------------



THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN THE RECORDS WHERE
MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS INSTRUMENT SHOULD BE
APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS A FINANCING STATEMENT
COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN. THE MAILING ADDRESSES OF THE GRANTOR (DEBTOR) AND BENEFICIARY (SECURED
PARTY) ARE SET FORTH IN THIS INSTRUMENT.
THIS INSTRUMENT SECURES THE OBLIGATIONS (AS DEFINED HEREIN) UP TO THE MAXIMUM
PRINCIPAL SUM OF $1,000,000.00.





--------------------------------------------------------------------------------



MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
This MORTGAGE AND DEED OF TRUST (WITH SECURITY AGREEMENT AND FINANCING
STATEMENT) (hereinafter referred to as this “Deed of Trust”), is entered into
effective as of the 31st day of January, 2012, by EL DORADO LOGISTICS LLC, a
Delaware limited liability company (“Grantor”), having an address for notice at
2828 N. Harwood, Suite 1300, Dallas Texas 75201, to and for the benefit of the
herein below defined Beneficiary.
W I T N E S S E T H:
ARTICLE 1
DEFINITIONS
1.1
Definitions. As used herein, the following terms shall have the following
meanings:

(a)    Asset Leases. All leases of real property now or hereafter entered into
or acquired by Grantor on which all or a part of the Assets are located,
including, without limitation, the leases described on Exhibit B, if any.
(b)    Assets. The pipelines, storage tanks, loading and/or unloading racks, and
other assets described on Exhibit A.
(c)    Affiliate: With respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting shares or the equivalent and elected directors, managers or
Persons performing similar functions, the ownership of or power to vote,
directly or indirectly, shares or the equivalent representing more than 50% of
the power to vote in the election of directors, managers or Persons performing
similar functions, (ii) ownership of more than 50% of the equity or equivalent
interest in any Person and (iii) the ability to direct the business and affairs
of any Person by acting as a general partner, manager or otherwise.
(d)    Beneficiary: HollyFrontier Corporation, a Delaware corporation whose
address for notice hereunder is 2828 N. Harwood, Suite 1300, Dallas, Texas
75201.
(e)    Contracts: The contracts, agreements, leases and other legally binding
rights and obligations of Grantor, to the extent such contracts, agreements,
leases or other legally binding rights or obligations cover, include or relate
to all or any portion of the Real Property or the Assets, if any, but excluding
those contracts and agreements constituting Leases and Easements.
(f)    Deed of Trust: Shall have the meaning set forth in the introductory
paragraph hereof.



--------------------------------------------------------------------------------



(g)    Easements: All easements, rights‑of‑way, property use agreements, line
rights and real property licenses required to operate the Assets now or
hereafter entered into or acquired by Grantor, including, without limitation,
the easements, rights‑of‑way, property use agreements, line rights and real
property licenses described on Exhibit B, if any.
(h)    Equipment. To the extent same do not constitute Improvements, any and all
fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, tanks, machinery, engines, pipes, pipelines,
valves, valve boxes, connections, gates, scraper trap extenders,
telecommunication facilities and equipment (including microwave and other
transmission towers), lines, wires, computer hardware, fixed or mobile machinery
and equipment, vehicle refueling tanks, pumps, heating and non‑pipeline pumping
stations, fittings, tools, furniture and metering equipment now owned or
hereafter acquired by Grantor.
(i)    Event of Default: Any happening or occurrence described in Article 7 of
this Deed of Trust.
(j)    Fee Land. All parcels of fee simple real property now or hereafter owned
by Grantor on which any part of the Assets are located including, without
limitation, the property held in fee by Grantor described on Exhibit B, if any
(k)    Fixtures: All materials, supplies, equipment, apparatus and other items
now or hereafter acquired by Grantor and now or hereafter attached to, installed
in or used in connection with (temporarily or permanently) the Real Property or
the Assets, together with all accessions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof.
(l)    Frontier El Dorado. Frontier El Dorado Refining LLC, a Delaware limited
liability company.
(m)    Governmental Entity: Any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America or any
foreign country, or any state, county, municipality or local governmental body
or political subdivision or any such other foreign country.
(n)    Grantor: The above defined Grantor, whether one or more, and any and all
subsequent owners of the Mortgaged Property or any part thereof.
(o)    HEP. Holly Energy Partners, L.P., a Delaware limited partnership.
(p)    HEP Operating. Holly Energy Partners – Operating, L.P., a Delaware
limited partnership.



--------------------------------------------------------------------------------



(q)    Impositions: All real estate and personal property taxes; water, gas,
sewer, electricity and other utility rates and charges; charges for any
easement, license or agreement maintained for the benefit of the Mortgaged
Property; and all other taxes, charges and assessments and any interest, costs
or penalties with respect thereto, general and special, ordinary and
extraordinary, foreseen and unforeseen, of any kind and nature whatsoever which
at any time prior to or after the execution hereof may be assessed, levied or
imposed upon the Mortgaged Property or the ownership, use, occupancy or
enjoyment thereof.
(r)    Improvements: All structures, fixtures and appurtenances located on the
Real Property, and now or hereafter owned by Grantor, including, without
limitation, the Assets (to the extent the same constitute structures, fixtures
or appurtenances located on the Real Property and are now or hereafter owned by
Grantor).
(s)    Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, save and except
any and all Asset Leases and any other leases, subleases or other agreements
pursuant to which Grantor is granted a possessory interest in the Real Property.
(t)    Legal Requirements: (iv) Any and all laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, writs, decrees, requirements or
determinations of any Governmental Entity, and (v) to the extent not covered by
clause (i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity.
(u)    Mortgaged Property: The Subject Property, together with:
(i)    all rights, privileges, tenements, hereditaments, rights‑of‑way,
easements, appendages and appurtenances in anywise appertaining thereto, and all
right, title and interest of Grantor in and to any streets, ways, alleys, strips
or gores of land adjoining the Real Property or any part thereof; and
(ii)    all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and
(iii)    all other property and rights of Grantor of every kind and character to
the extent specifically relating to and used or to be used solely in connection
with the foregoing property, and all proceeds and products of any of the
foregoing.
As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all



--------------------------------------------------------------------------------



or, where the context permits or requires, any interest therein. Notwithstanding
anything to the contrary herein, in no event shall the term “Mortgaged Property”
include any Product owned by third parties that may be shipped through or stored
at or in any of the Mortgaged Property.
(v)    Obligations: Shall have the meaning given such term in Section 2.1.
(w)    Permits: All permits, licenses, certificates, authorizations,
registrations, orders, waivers, variances and approvals now or hereafter granted
by any Governmental Entity to Grantor or its predecessors in interest pertaining
solely to the ownership or operation of the Assets, including, without
limitation, right-of-way permits from railroads and road crossing permits or
other right-of-way permits from Governmental Entities, in each case to the
extent the same are assignable.
(x)    Permitted Encumbrances: Any of the following matters:
(i)    any (A) inchoate liens, security interests or similar charges
constituting or securing the payment of expenses which were incurred incidental
to the ownership and operation of the Assets (collectively, the “Operations”) or
the operation, storage, transportation, shipment, handling, repair,
construction, improvement or maintenance of the Mortgaged Property, and (B)
materialman’s, mechanics’, repairman’s, employees’, contractors’, operators’,
warehousemen’s, barge or ship owner’s and carriers’ liens or other similar
liens, security interests or charges for liquidated amounts arising in the
ordinary course of business incidental to the conduct of the Operations or the
ownership and operation of the Mortgaged Property, securing amounts the payment
of which is not delinquent and that will be paid in the ordinary course of
business or, if delinquent, that are being contested in good faith with any
action or proceeding to foreclose or attach any of the Mortgaged Property on
account thereof properly stayed; (vi) any liens or security interests for Taxes
not yet delinquent or, if delinquent, that are being contested in good faith in
the ordinary course of business with any action or proceeding to foreclose or
attach any of the Mortgaged Property on account thereof properly stayed; (vii)
any liens or security interests reserved in leases, rights of way or other real
property interests for rental or for compliance with the terms of such leases,
rights of way or other real property interests, provided payment of the debt
secured is not delinquent or, if delinquent, is being contested in good faith in
the ordinary course of business with any action or proceeding to foreclose or
attach any of the Mortgaged Property on account thereof properly stayed; (viii)
all prior reservations of minerals in and under or that may be produced from any
of the lands constituting part of the Mortgaged Property or on which any part of
the Mortgaged Property is located; (ix) all liens (other than liens for borrowed
money), security interests, charges, easements, restrictive covenants,
encumbrances, contracts, instruments, obligations, discrepancies, conflicts,
shortages in area or boundary lines, encroachments or protrusions, or
overlapping of improvements, defects, irregularities and other matters affecting
or encumbering



--------------------------------------------------------------------------------



title to the Mortgaged Property which individually or in the aggregate are not
such as to unreasonably or materially interfere with or prevent any material
operations conducted on the Mortgaged Property; (x) rights reserved to or vested
in any Governmental Entity to control or regulate any of the Mortgaged Property
or the Operations and all Legal Requirements of such authorities, including any
building or zoning ordinances and all environmental laws; (xi) any contract,
easement, instrument, lien, security instrument, permit, amendment, extension or
other matter entered into by a party in accordance with the terms of the
Purchase Agreement (as hereinafter defined) or in compliance with the approvals
or directives of the other parties made pursuant to such Purchase Agreement;
(xii) all Post‑Closing Consents (as defined in the Purchase Agreement or any
instrument securing the Senior Bank Liens); (xiii) defects in the early chain of
the title consisting of the mere failure to recite marital status in a document
or omissions of successions of heirship proceedings, unless such failure or
omission results in another Person’s superior claim of title to the Easements or
relevant portion thereof; (xiv) any assertion of a defect based on a lack of a
survey with respect to the Assets; (xv) any title defect affecting (or the
termination or expiration of) any easement, right of way, leasehold interest or
fee interest affecting all or any portion of the Real Property which has been
replaced prior to the date of this Deed of Trust by an easement, right of way,
leasehold interest or fee interest covering substantially the same land or the
portion thereof used by Beneficiary or its Affiliates; and (xvi) all Senior
Liens.
(y)    Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.
(z)    Personalty: The Equipment and all other personal property (other than the
Fixtures) and intangible assets of any kind or character as defined in and
subject to the provisions of the Uniform Commercial Code Article 9 — Secured
Transactions, as the same is codified and in effect in Kansas, which are now or
hereafter located or to be located upon, within or about the Real Property, or
which are or may be used in or related to the planning, development, financing
or operation of the Mortgaged Property, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof.
(aa)    Product: Crude oil, gas oil, diesel, kerosene, casinghead, naphtha,
normal butane and isobutane transported through or stored in or at the Assets.
(bb)    Purchase Agreement: That certain LLC Interest Purchase Agreement dated
effective as of November 1, 2011, among Beneficiary, Frontier Refining LLC, a
Delaware limited liability company, and Frontier El Dorado, as sellers, HEP
Operating, as buyer, and HEP.
(cc)    Real Property: Collectively, the Fee Land, the real property subject to
the Asset Leases, the real property subject to the Easements, and any
Improvements now or hereafter



--------------------------------------------------------------------------------



located on any of the foregoing.
(dd)    Records: All records and documents now or hereafter acquired by Grantor
relating solely to the ownership, condition or operation of the Subject
Property.
(ee)    Security Documents: This Deed of Trust and any and all other documents
now or hereafter executed by Grantor or any other Person to evidence or secure
the performance of the Obligations.
(ff)    Senior Bank Liens: Collectively, (xvii) each lien and security interest
in all or any portion of the Mortgaged Property heretofor or hereafter granted
by Grantor or its Affiliates under the Senior Credit Agreement, and (xviii) each
lien and security interest in all or any portion of the Mortgaged Property
hereafter granted by any Person who acquires an interest in all or any portion
of the Mortgaged Property securing senior debt of such Person.
(gg)    Senior Credit Agreement. The Second Amended and Restated Credit
Agreement dated as of February 14, 2011 (as hereafter renewed, extended,
amended, supplemented and/or restated from time-to-time) among HEP Operating, as
borrower, the lenders party thereto from time to time (the “Lenders”), the
Lenders issuing letters of credit thereunder from time to time (the “Issuing
Banks”), and Wells Fargo Bank, N.A. as administrative agent for the Lenders and
the Issuing Banks.
(hh)    Senior Lien: Collectively, the Senior Bank Liens and each other lien and
security interest as to which the lien and security interest granted pursuant to
this Deed of Trust shall be subordinated thereto pursuant to the terms of a
Subordination, Non‑Disturbance and Attornment Agreement in substantially the
form of Attachment 1 hereto executed by the Beneficiary and the holder of such
lien and security interest and recorded in the real property records of Butler
County, Kansas.
(ii)    Subject Property: All of the following assets, properties and rights,
whether real, personal or mixed, which are owned or held for use by Grantor
solely in connection with the ownership or operation of the Assets:
(i)    The Assets;
(ii)    The Fee Land;
(iii)    The Asset Leases;
(iv)    The Easements;
(v)    The Improvements;



--------------------------------------------------------------------------------



(vi)    The Equipment;
(vii)    The Contracts;
(viii)    Intellectual property rights and related computer software;
(ix)    The Permits; and
(x)    The Records.
(jj)    Taxes: Any and all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.
(kk)    Throughput Agreement: Subject to Section 11.20, that certain Tankage,
Loading Rack and Crude Oil Receiving Throughput Agreement (El Dorado) dated
effective as of November 1, 2011, by and between Frontier El Dorado and Grantor,
as such agreement has been amended to date or may be amended, amended and
restated, replaced, or otherwise modified at any time in the future.
(ll)    UCC. The Uniform Commercial Code, as codified and in effect in the State
of Kansas.
ARTICLE 2    

GRANT
2.1
Grant To secure and enforce the prompt performance and compliance by Grantor of
all obligations set forth for such Persons in the Throughput Agreement, plus all
claims (as such term is defined in the Bankruptcy Code) of or damages owed to
the Beneficiary and/or Frontier El Dorado against Grantor and/or the Mortgaged
Property resulting from any rejection of the Throughput Agreement by any such
Person in any bankruptcy or insolvency proceeding involving Grantor, and any
reasonable costs and expenses (including, but not limited to, attorneys’ and
experts’ fees and court costs) incurred by Beneficiary in enforcing and
exercising its rights hereunder (collectively, the “Obligations”), Grantor has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does GRANT,
BARGAIN, SELL and CONVEY, unto Beneficiary the Mortgaged Property, subject,
however, to the Permitted Encumbrances, TO HAVE AND TO HOLD the Mortgaged
Property unto Beneficiary, forever, and Grantor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged
Property unto Beneficiary against every Person whomsoever lawfully claiming or
to claim the same or any part thereof other than against any holder of any
Senior Lien; provided, however, that this grant shall terminate upon the full
performance and discharge of all of the Obligations




--------------------------------------------------------------------------------



`and in accordance with the other terms set forth herein.
2.2
Maximum Secured Indebtedness. THE OUTSTANDING INDEBTEDNESS SECURED BY PROPERTY
LOCATED IN KANSAS SHALL NOT AT ANY ONE TIME EXCEED THE AGGREGATE MAXIMUM AMOUNT
OF $1,000,000.00, WHICH SHALL CONSTITUTE THE MAXIMUM AMOUNT AT ANY TIME SECURED
HEREBY.

ARTICLE 3    

WARRANTIES AND REPRESENTATIONS
Grantor hereby unconditionally warrants and represents to Beneficiary as
follows:
3.1
Organization and Power. Grantor is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has complied with all conditions prerequisite to its doing business in the State
of Kansas, and has all requisite power and all governmental certificates of
authority, licenses, permits, qualifications and documentation to own, lease and
operate its properties and to carry on its business as now being, and as
proposed to be, conducted.

3.2
Validity of Security Documents. The execution, delivery and performance by
Grantor of the Security Documents 1.1.1.18.1.1.1 are within Grantor’s powers and
have been duly authorized by Grantor’s general partner, sole member or other
necessary parties, and all other requisite action for such authorization has
been taken; 1.1.1.18.1.1.2 have received all (if any) requisite prior
governmental approval in order to be legally binding and enforceable in
accordance with the terms thereof; and 1.1.1.18.1.1.3 will not violate, be in
conflict with, result in a breach of or constitute (with due notice or lapse of
time, or both) a default under, any Legal Requirement or result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any of Grantor’s property or assets, except as contemplated by the provisions of
the Security Documents. The Security Documents constitute the legal, valid and
binding obligations of Grantor and others obligated under the terms of the
Security Documents, in accordance with their respective terms.

3.3
Lien of this Instrument. Subject to the Senior Liens, this Deed of Trust
constitutes a valid and subsisting mortgage and deed of trust lien on the Real
Property and the Fixtures and a valid, subsisting security interest in and to,
and a valid assignment of, the Personalty and Leases, all in accordance with the
terms hereof.

3.4
Litigation. There are no actions, suits or proceedings pending, or to the
knowledge of Grantor threatened, against or affecting the Grantor as a result of
or in connection with Grantor’s entering into this Deed of Trust, or involving
the validity or enforceability of this Deed of Trust or the priority of the
liens and security interests created by the Security Documents, and no event has
occurred (including specifically Grantor’s execution of the Security Documents)
which will violate, be in conflict with, result in the breach of, or




--------------------------------------------------------------------------------



constitute (with due notice or lapse of time, or both) a default under, any
Legal Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Grantor’s property other than
the liens and security interests created by the Security Documents.
ARTICLE 4    

AFFIRMATIVE COVENANTS OF GRANTOR
Grantor hereby unconditionally covenants and agrees with Beneficiary that,
except for the Permitted Encumbrances, Grantor will protect the lien and
security interest status of this Deed of Trust and except for the Permitted
Encumbrances, will not, without the prior written consent of Beneficiary, place,
or permit to be placed, or otherwise mortgage, hypothecate or encumber the
Mortgaged Property with, any other lien or security interest of any nature
whatsoever (statutory, constitutional or contractual) regardless of whether same
is allegedly or expressly inferior to the lien and security interest created by
this Deed of Trust, and, if any such lien or security interest is asserted
against the Mortgaged Property, Grantor will promptly, at its own cost and
expense, 1.1.1.18.1.1.4 pay the underlying claim in full or take such other
action so as to cause same to be released and 1.1.1.18.1.1.5 within five days
from the date such lien or security interest is so asserted, give Beneficiary
notice of such lien or security interest. Such notice shall specify who is
asserting such lien or security interest and shall detail the origin and nature
of the underlying claim giving rise to such asserted lien or security interest.
ARTICLE 5    

NEGATIVE COVENANTS OF GRANTOR
Grantor hereby covenants and agrees with Beneficiary that, until the full
performance and discharge of all of the Obligations, Grantor will not, without
the prior written consent of Beneficiary, create, place or permit to be created
or placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any mortgage, pledge, lien (statutory, constitutional or
contractual), security interest, encumbrance or charge on, or conditional sale
or other title retention agreement, regardless of whether same are expressly
subordinate to the liens of the Security Documents, with respect to, the
Mortgaged Property, other than the Permitted Encumbrances.
ARTICLE 6    

AFFIRMATIVE COVENANTS OF BENEFICIARY
By its acceptance hereof, Beneficiary recognizes that 1.1.1.18.1.1.6 Grantor is
obligated or may hereafter become obligated to any of the Credit Parties (as
defined in the SNDA [defined below]) in connection with the Senior Credit
Agreement, and 1.1.1.18.1.1.7 Grantor and any future owner of the Mortgaged
Property may incur additional indebtedness or become otherwise obligated to one
or more banks, insurance companies, investment banks or other financial
institutions regularly engaged in commercial lending and/or bonds, debentures,
notes and similar instruments evidencing



--------------------------------------------------------------------------------



obligations that may be secured by liens or security interests on some or all of
Grantor’s property, including the Mortgaged Property (the holder of such liens
or security interests being a “Secured Lender”). To the extent that any such
Secured Lender notifies Beneficiary of Secured Lender’s desire to subordinate
the lien and security interest held by Beneficiary pursuant to this Deed of
Trust, Beneficiary, by its acceptance hereof, will agree to effect such
subordination by promptly executing, in one or more counterparts, a
Subordination, Non‑Disturbance and Attornment Agreement in substantially the
form of Attachment 1 hereto (the “SNDA”). The subordination of this Deed of
Trust shall 1.1.1.18.1.1.7.1 not be effective unless and until the SNDA has been
executed by the Secured Lender, and 1.1.1.18.1.1.7.2 be subject to compliance by
the Secured Lender with its obligations under Section 3 and Section 4 of the
SNDA. Any Secured Lender who is a party to an SNDA and who is in compliance with
its obligations under Section 3 and Section 4 of such SNDA is hereinafter
referred to as a “Lienholder.
ARTICLE 7    

EVENTS OF DEFAULT
The term “Event of Default”, as used in the Security Documents, shall mean the
occurrence or happening, at any time and from time to time, of any one or more
of the following:
7.1
Breach of Deed of Trust. Grantor shall 1.1.1.18.1.1.8 fail to perform or
observe, in any material respect, any covenant, condition or agreement of this
Deed of Trust to be performed or observed by Grantor, 1.1.1.18.1.1.9 breach any
warranty or representation made by Grantor in this Deed of Trust, and such
failure or breach shall continue unremedied for a period of thirty (30) days
after receipt of written notice thereof to the Grantor from the Beneficiary;
provided, however, that in the event such failure or breach cannot be reasonably
cured within such thirty (30) day period and Grantor has diligently proceeded
(and continues to proceed) to cure such breach, Grantor shall have an additional
sixty (60) days to cure such failure or breach, or 1.1.1.18.1.1.10 fail to
perform all of the Obligations in full and on or before the dates same are to be
performed (after giving effect to any applicable grace and cure periods).

7.2
Voluntary Bankruptcy. Grantor shall 1.1.1.18.1.1.11 voluntarily be adjudicated a
bankrupt or insolvent, 1.1.1.18.1.1.12 procure, permit or suffer the voluntary
or involuntary appointment of a receiver, trustee or liquidator for itself or
for all or any substantial portion of its property, 1.1.1.18.1.1.13 file any
petition seeking a discharge, rearrangement, or reorganization of its debts
pursuant to the bankruptcy laws or any other debtor relief laws of the United
States or any state or any other competent jurisdiction, or 1.1.1.18.1.1.14 make
a general assignment for the benefit of its creditors.

7.3
Involuntary Bankruptcy. If 1.1.1.18.1.1.15 a petition is filed against Grantor
seeking to rearrange, reorganize or extinguish its debts under the provisions of
any bankruptcy or other debtor relief law of the United States or any state or
other competent jurisdiction, and such petition is not dismissed or withdrawn
within sixty (60) days after its filing, or 1.1.1.18.1.1.16




--------------------------------------------------------------------------------



a court of competent jurisdiction enters an order, judgment or decree
appointing, without the consent of Grantor a receiver or trustee for it, or for
all or any part of its property, and such order, judgment, or decree is not
dismissed, withdrawn or reversed within sixty (60) days after the date of entry
of such order, judgment or decree.
7.4
Rejection of Throughput Agreement. A rejection, by or on behalf of Grantor, of
the Throughput Agreement in bankruptcy.

ARTICLE 8    

REMEDIES
8.1
Remedies. Subject, in each case, to the rights of any Lienholder arising under
or pursuant to the Senior Liens, and the terms and provisions of the SNDA, and
provided no material default by Beneficiary has occurred and is continuing, if
an Event of Default shall occur and be continuing, Beneficiary may, at
Beneficiary’s election, exercise any or all of the following rights, remedies
and recourses:

(a)    Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event of Default and without Beneficiary’s prior written
consent thereto, Beneficiary may invoke any and all legal remedies to dispossess
Grantor, including specifically one or more actions for forcible entry and
detainer, trespass to try title and writ of restitution. Nothing contained in
the foregoing sentence shall, however, be construed to impose any greater
obligation or any prerequisites to acquiring possession of the Mortgaged
Property after an Event of Default than would have existed in the absence of
such sentence.
(b)    Operation of Mortgaged Property. Hold, lease, manage, operate or
otherwise use or permit the use of the Mortgaged Property, either itself or by
other Persons, firms or entities, in such manner, for such time and upon such
other terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable), and apply all amounts
collected by Beneficiary in connection therewith in accordance with the
provisions of Section 8.7.
(c)    Trustee or Receiver. Prior to, upon or at any time after, commencement of
any legal proceedings hereunder, make application to a court of competent
jurisdiction as a matter of strict right and without notice to Grantor or regard
to the adequacy of the Mortgaged Property for the satisfaction of the
Obligations for appointment of a receiver of the Mortgaged Property, and Grantor
does hereby irrevocably consent to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such



--------------------------------------------------------------------------------



terms as may be approved by the court.
(d)    Foreclosure and Sale. Foreclose the lien of this Deed of Trust by
judicial or non-judicial proceedings, in either event to the extent permitted by
and in accordance with applicable law. To the extent permitted by applicable
law, in connection with any such judicial or non-judicial foreclosure and sale,
(xix) Beneficiary may sell or offer for sale the Mortgaged Property, in such
portions, order and parcels as Beneficiary may determine, with or without having
first taken possession of same, to the highest bidder, for cash, at public
auction, (xx) if the Mortgaged Property is situated in more than one county, all
required notices shall be given in each such county, and such notices shall
designate the county in which the Mortgaged Property will be sold, (xxi) the
affidavit of any person having knowledge of the facts to the effect that notice
was properly given shall be prima facie evidence of such fact, (xxii) it shall
not be necessary for Beneficiary to have been physically present, or to have
constructive possession of, the Mortgaged Property (Grantor hereby covenanting
and agreeing to deliver to Beneficiary any portion of the Mortgaged Property not
actually or constructively possessed by Beneficiary immediately upon demand by
Beneficiary), and the title to and right of possession of any such property
shall pass to the purchaser thereof as completely as if the same had been
actually present and delivered to the purchaser at such sale, (xxiii) each
instrument of conveyance executed by Beneficiary shall contain a general
warranty of title, binding upon Grantor, (xxiv) each and every recital contained
in any instrument of conveyance made by Beneficiary shall be prima facie
evidence of the truth and accuracy of the matters recited therein, including,
without limitation, non-payment of the Obligations, advertisement and conduct of
such sale in the manner provided therein and otherwise by law, (xxv) any and all
prerequisites to the validity thereof shall be conclusively presumed to have
been performed, (xxvi) the receipt of Beneficiary or of such other party or
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers for his or their purchase money, and no such purchaser or purchasers,
or his or their assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or non-application thereof, (xxvii) to
the fullest extent permitted by law, Grantor shall be completely and irrevocably
divested of all of its right, title, interest, claim and demand whatsoever,
either at law or in equity, in and to the Mortgaged Property sold, and such sale
shall be a perpetual bar, both at law and in equity, against Grantor and against
any and all other persons claiming or to claim the Mortgaged Property sold or
any part thereof, by, through or under Grantor, and (xxviii) to the extent and
under such circumstances as are permitted by law, Beneficiary and any entity
related by ownership or control to Beneficiary may be a purchaser at any such
sale.
(e)    Other. Exercise any and all other rights, remedies and recourses granted
under this Deed of Trust.
8.2
Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall have all
rights, remedies and recourses granted in the Throughput Agreement and, subject
to the rights of any Lienholder arising under or pursuant to the Senior Liens,
and the terms and provisions




--------------------------------------------------------------------------------



of the SNDA, the Deed of Trust and same 1.1.1.28.1.1.1 shall be cumulative and
concurrent; 1.1.1.28.1.1.2 may be pursued separately, successively or
concurrently against Grantor or others obligated under this Deed of Trust, or
against the Mortgaged Property, or against any one or more of them, at the sole
discretion of Beneficiary; 1.1.1.28.1.1.3 may be exercised as often as occasion
therefor shall arise, it being agreed by Grantor that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy or recourse; and 1.1.1.28.1.1.4 are
intended to be, and shall be, nonexclusive.
8.3
Obligations. Neither Grantor nor any other Person hereafter obligated for
performance or fulfillment of all or any of the Obligations shall be relieved of
such obligation by reason of 1.1.1.28.1.1.5 the failure of Beneficiary to comply
with any request of Grantor or any other Person to enforce any provisions of
this Deed of Trust; 1.1.1.28.1.1.6 the release, regardless of consideration, of
the Mortgaged Property or the addition of any other property to the Mortgaged
Property; 1.1.1.28.1.1.7 any agreement or stipulation between any subsequent
owner of the Mortgaged Property and Beneficiary extending, renewing, rearranging
or in any other way modifying the terms of the Security Documents without first
having obtained the consent of, given notice to or paid any consideration to
Grantor or such other Person, and in such event Grantor and all such other
Persons shall continue to be liable to make payment according to the terms of
any such extension or modification agreement unless expressly released and
discharged in writing by Beneficiary; or 1.1.1.28.1.1.8 by any other act or
occurrence save and except the complete fulfillment of all of the Obligations.

8.4
Release of and Resort to Collateral. Beneficiary may release, regardless of
consideration, any part of the Mortgaged Property without, as to the remainder,
in any way impairing, affecting, subordinating or releasing the lien or security
interest created in or evidenced by this Deed of Trust or their stature as a
lien and security interest in and to the Mortgaged Property.

8.5
Waiver of Redemption, Notice and Marshalling of Assets. To the fullest extent
permitted by law, Grantor hereby irrevocably and unconditionally waives and
releases 1.1.1.28.1.1.9 all benefits that might accrue to Grantor by virtue of
any present or future law exempting the Mortgaged Property from attachment, levy
or sale on execution or providing for any appraisement, valuation, stay of
execution, exemption from civil process, redemption or extension of time for
payment; 1.1.1.28.1.1.10 all notices of any Event of Default or of Beneficiary’s
election to exercise or his actual exercise of any right, remedy or recourse
provided for under this Deed of Trust; and 1.1.1.28.1.1.11 any right to a
marshalling of assets or a sale in inverse order of alienation.

8.6
Discontinuance of Proceedings. In case Beneficiary shall have proceeded to
invoke any right, remedy or recourse permitted under this Deed of Trust and
shall thereafter elect to discontinue or abandon same for any reason,
Beneficiary shall have the unqualified right so to do and, in such an event,
Grantor and Beneficiary shall be restored to their former positions with respect
to the Obligations, the Security Documents, the Mortgaged Property




--------------------------------------------------------------------------------



and otherwise, and the rights, remedies, recourses and powers of Beneficiary
shall continue as if same had never been invoked.
8.7
Application of Proceeds. Subject, in each case, to applicable law and the rights
of any Lienholder arising under or pursuant to the Senior Liens, and the terms
and provisions of the SNDA (including, without limitation, the right to receive
payments otherwise due to Grantor under the terms of the Throughput Agreement),
the proceeds and other amounts generated by the holding, operating or other use
of, the Mortgaged Property shall be applied by Beneficiary (or the receiver, if
one is appointed) to the extent that funds are so available therefrom in the
following orders of priority:

(a)    first, to the payment of the costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing and improving
the same, including without limitation (xxix) trustees’ and receivers’ fees,
(xxx) court costs, (xxxi) attorneys’ and accountants’ fees, and (xxxii) the
payment of any and all Impositions, liens, security interests or other rights,
titles or interests equal or superior to the lien and security interest of this
Deed of Trust (except those to which the Mortgaged Property has been sold
subject to and without in any way implying Beneficiary’s prior consent to the
creation thereof);
(b)    second, to the payment of all amounts which may be due to Beneficiary
with respect to the Obligations;
(c)    third, to the extent permitted by law, funds are available therefor out
of the proceeds generated by the holding, operating or other use of the
Mortgaged Property and known by Beneficiary, to the payment of any indebtedness
or obligation secured by a subordinate deed of trust on or security interest in
the Mortgaged Property; and
(d)    fourth, to Grantor.
8.8
INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY BENEFICIARY PURSUANT TO THIS
DEED OF TRUST, BENEFICIARY AND ITS RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS
AND EXPERTS (COLLECTIVELY THE “INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY
LOSS SUSTAINED BY GRANTOR RESULTING FROM (xxxiii) AN ASSERTION THAT BENEFICIARY
OR ANY INDEMNIFIED PARTY HAS RECEIVED FUNDS FROM THE OPERATIONS OF THE MORTGAGED
PROPERTY CLAIMED BY THIRD PERSONS OR (xxxiv) ANY ACT OR OMISSION OF BENEFICIARY
OR ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING
THE MORTGAGED PROPERTY, INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY RESULT FROM
THE ORDINARY NEGLIGENCE OF BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY
RESULT FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS
SUCH LOSS




--------------------------------------------------------------------------------



IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
BENEFICIARY OR ANY INDEMNIFIED PARTY NOR SHALL BENEFICIARY AND/OR ANY
INDEMNIFIED PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR
LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY
BENEFICIARY AND THE INDEMNIFIED PARTIES FOR, AND TO HOLD THEM HARMLESS FROM, ANY
AND ALL LOSSES WHICH MAY OR MIGHT BE INCURRED BY BENEFICIARY OR ANY INDEMNIFIED
PARTY BY REASON OF THIS DEED OF TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES
HEREUNDER, INCLUDING SUCH LOSSES WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE
OF BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT FROM STRICT
LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH LOSS IS CAUSED
BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF BENEFICIARY OR ANY
INDEMNIFIED PARTY. SHOULD BENEFICIARY AND/OR ANY INDEMNIFIED PARTY MAKE ANY
EXPENDITURE ON ACCOUNT OF ANY SUCH LOSSES, THE AMOUNT THEREOF, INCLUDING,
WITHOUT LIMITATION, COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A
DEMAND OBLIGATION (WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES TO PAY)
OWING BY GRANTOR TO BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE EXPENDED
UNTIL PAID AT THE HIGHEST RATE ALLOWED BY LAW, SHALL BE A PART OF THE
OBLIGATIONS AND SHALL BE SECURED BY THIS DEED OF TRUST. THE LIABILITIES OF
GRANTOR AS SET FORTH IN THIS SECTION 8.8 SHALL SURVIVE THE TERMINATION OF THIS
DEED OF TRUST.
ARTICLE 9    

SECURITY AGREEMENT
9.1
Security Interest. This Deed of Trust shall be construed as a deed of trust on
real property and it shall (subject to the Senior Liens) also constitute and
serve as a “Security Agreement” on personal property within the meaning of, and
shall constitute a security interest under, the UCC with respect to the
Personalty, Fixtures and Leases. To this end, Grantor has GRANTED, BARGAINED,
CONVEYED, ASSIGNED, TRANSFERRED, AND SET OVER, and by these presents does GRANT,
BARGAIN, CONVEY, ASSIGN, TRANSFER AND SET OVER, unto Beneficiary, a security
interest in all of Grantor’s right, title and interest in, to and under the
Personalty, Fixtures and Leases to secure the full and timely performance and
discharge of the Obligations, subject only to the Permitted Encumbrances.

9.2
Financing Statements. Grantor hereby authorizes Beneficiary to file such
“Financing Statements,” and Grantor hereby agrees to execute and deliver such
further assurances as Beneficiary may, from time to time, consider reasonably
necessary to create, perfect and preserve Beneficiary’s security interest herein
granted and Beneficiary may cause such statements and assurances to be recorded
and filed, at such times and places as may be




--------------------------------------------------------------------------------



required or permitted by law to so create, perfect and preserve such security
interest.
9.3
Uniform Commercial Code Remedies. Subject, in each case, to the rights of any
Lienholder under or pursuant to the Senior Liens, and the terms and provisions
of the SNDA and this Deed of Trust, Beneficiary shall have all the rights,
remedies and recourses (other than auction and sale rights) with respect to the
Personalty, Fixtures and Leases afforded to it by the aforesaid UCC in addition
to, and not in limitation of, the other rights, remedies and recourses afforded
by this Deed of Trust.

9.4
No Obligation of Beneficiary. The assignment and security interest herein
granted shall not be deemed or construed to constitute Beneficiary as a trustee
in possession of the Mortgaged Property, to obligate Beneficiary to lease the
Mortgaged Property or attempt to do same, or to take any action, incur any
expense or perform or discharge any obligation, duty or liability whatsoever.

9.5
Fixture Filing. This Deed of Trust shall constitute a “fixture filing” for all
purposes of Article 9 of the UCC. All or part of the Mortgaged Property are or
are to become fixtures; information concerning the security interest herein
granted may be obtained at the addresses set forth on the first page hereof. The
address of the Secured Party (Beneficiary) is the address set forth in
Section 1.1(d) and the address of the Debtor (Grantor) is the address set forth
in the opening paragraph of this Deed of Trust.

9.6
Satisfaction and Release. If 1.1.1.34.1.1.1 all Obligations secured hereby shall
be paid, performed and satisfied in full, 1.1.1.34.1.1.2 the Mortgaged Property
(or any portion thereof, in which case the provisions of clauses (i) through
(iv) below shall be applicable only to such portion) shall be sold, consigned,
conveyed or transferred in accordance with the provisions of the Throughput
Agreement, and/or 1.1.1.34.1.1.3 the Throughput Agreement shall be terminated,
canceled or otherwise expire, and the Obligations of Grantor set forth in
Section 2(c) of the Throughput Agreement shall no longer be applicable, and/or
1.1.1.34.1.1.4 at any time Grantor’s (or HEP’s, in the event Grantor does not
have a stand‑alone credit rating) senior unsecured debt has an Investment Grade
Rating (as hereinafter defined) from both Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Ratings Group (“S&P”) (or any successor to the
rating business of either thereof), then 1.1.1.34.1.1.4.1 this Deed of Trust
shall be null and void, 1.1.1.34.1.1.4.2 the liens and security interests
created by this Deed of Trust shall be released as promptly as practicable,
1.1.1.34.1.1.4.3 the Mortgaged Property shall revert to Grantor (or the
transferee in the case of clause (b) above) free and clear of the liens and
security interests created by this Deed of Trust, and 1.1.1.34.1.1.4.4
Beneficiary shall execute and deliver, or cause to be executed and delivered,
instruments of satisfaction and release that are reasonably requested by
Grantor. Otherwise, this Deed of Trust shall remain and continue in full force
and effect. As used in this Section 9.6, the term “Investment Grade Rating”
shall mean a rating equal to or higher than Baa3 (or the equivalent) by Moody’s,
or BBB‑ (or the equivalent) by S&P.

ARTICLE 10    




--------------------------------------------------------------------------------




KANSAS PROVISIONS
10.1
Article 10 Controls. In the event of any inconsistencies between the terms and
conditions of this Article 10 and the terms and conditions of the other sections
or articles of this Deed of Trust, the terms and conditions of this Article 10
shall control and be binding.

10.2
Maximum Principal Sum. This Deed of Trust secures all Obligations up to the
maximum principal sum of $1,000,000.00 for the Mortgaged Property located in the
county in which this Deed of Trust is filed. The total amount of the Obligations
may decrease or increase from time to time, provided that the amount of the lien
shall not exceed, at any one time, the maximum principal sum of $1,000,000.00,
all accrued interest thereon, and all amounts (other than principal) payable by
Grantor under this Deed of Trust, including, without limitation, all costs of
enforcing and foreclosing on the lien of this Deed of Trust, and all sums
expended or incurred for the protection of the security interest hereby created
in the Mortgaged Property, regardless of whether the foregoing was advanced,
paid, incurred or expended now or at any future time or times.

10.3
Waiver of Right of Redemption. Without limiting the generality of any other
waivers contained in this Deed of Trust, Grantor expressly waives all rights of
redemption under K.S.A. 60-2414.

10.4
Uniform Provisions. The provisions of this Deed of Trust other than this Article
10 are uniform provisions for use in more than one jurisdiction. For purposes of
this Deed of Trust serving as a mortgage covering real estate located in the
State of Kansas, provisions assuming or implying the availability of foreclosure
by power of sale shall be deemed to be qualified by the phrase “to the extent,
if any, a power of sale is permitted under applicable law”.

10.5
Costs of Collection. Notwithstanding anything to the contrary contained in this
Deed of Trust, Beneficiary shall not be entitled under any provision of this
Deed of Trust to recover from Grantor costs of collection to the extent
1.1.1.34.1.1.5 such costs include costs that were incurred by a salaried
employee of Beneficiary or its assignees or 1.1.1.34.1.1.6 such recovery would
result in payment by Grantor of both attorneys’ fees and collection agency fees.

10.6
Fixture Filing. Pursuant to K.S.A. 84-9-502, upon recording this Deed of Trust
shall constitute a “fixture filing” for purposes of the UCC against all of the
Mortgaged Property which is or is to become a fixture. Information concerning
the security interest herein granted may be obtained at the addresses of Debtor
(Grantor) in the introductory paragraph of this Deed of Trust and Secured Party
(Beneficiary) in Section 1.1(d) of this Deed of Trust. For purposes of this Deed
of Trust constituting a fixture filing, Grantor is the holder of a leasehold
estate in the Real Property, which Real Property is owned in fee simple by
Frontier El Dorado.




--------------------------------------------------------------------------------





ARTICLE 11    

MISCELLANEOUS
11.1
Performance at Grantor’s Expense. The cost and expense of performing or
complying with any and all of the Obligations shall be borne solely by Grantor
to the extent provided in the Throughput Agreement.

11.2
Survival of Obligations. Each and all of the Obligations shall survive the
execution and delivery of the Security Documents and shall continue in full
force and effect until the Obligations have been performed and discharged in
full.

11.3
Further Assurances. Grantor, upon the request of Beneficiary, will execute,
acknowledge, deliver and record and/or file such further instruments and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purpose of the Security Documents and to subject to the liens
and security interests thereof any property intended by the terms thereof to be
covered thereby, including specifically but without limitation, any renewals,
additions, substitutions, replacements, betterments or appurtenances to the then
Mortgaged Property.

11.4
Recording and Filing. Grantor will cause the Security Documents and all
amendments and supplements thereto and substitutions therefor to be recorded,
filed, re‑recorded and refiled in such manner and in such places as Beneficiary
shall reasonably request, and will pay all such recording, filing, re‑recording
and refiling taxes, fees and other charges.

11.5
Notices.

(a)    Any notice or communication given under this Deed of Trust shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of delivery, with a receipt for delivery, (y) if refused, on the date of refused
delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:
Grantor:
El Dorado Logistics LLC
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyenergy.com




--------------------------------------------------------------------------------



with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
El Dorado Logistics LLC
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyenergy.com
Beneficiary:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyfrontier.com
(b)    Any party may at any time change its address for service by giving notice
to the other parties in accordance with this Section 11.5.
11.6
No Waiver. Any failure by Beneficiary to insist, or any election by Beneficiary
not to insist, upon strict performance by Grantor of any of the terms,
provisions or conditions of the Security Documents shall not be deemed to be a
waiver of same or of any other terms, provision or condition thereof and
Beneficiary shall have the right at any time or times thereafter to insist upon
strict performance by Grantor of any and all of such terms, provisions and
conditions.

11.7
Beneficiary’s Right to Perform the Obligations. If Grantor shall fail, refuse or
neglect to make any payment or perform any act required by the Security
Documents (after giving effect to any applicable notice and cure period), then
at any time thereafter, and without further notice to or demand upon Grantor and
without waiving or releasing any other right, remedy or recourse Beneficiary may
have because of same, Beneficiary may (but shall not be obligated to) make such
payment or perform such act for the account of and at the expense of Grantor,
and shall have the right to enter upon or in the Real Property for such purpose
and to take all such action thereon and with respect to the Mortgaged Property
as it may deem necessary or appropriate but in any case subject to the rights of
any Lienholder arising under or pursuant to the Senior Liens and the terms and
provisions of the SNDA. If




--------------------------------------------------------------------------------



Beneficiary shall elect to pay any Imposition or other sums due with reference
to the Mortgaged Property, Beneficiary may do so in reliance on any bill,
statement or assessment procured from the appropriate Governmental Entity or
other issuer thereof without inquiring into the accuracy or validity thereof.
Similarly, in making any payments to protect the security intended to be created
by the Security Documents, Beneficiary shall not be bound to inquire into the
validity of any apparent or threatened adverse title, lien, encumbrance, claim
or charge before making an advance for the purpose of preventing or removing the
same. Grantor shall indemnify Beneficiary for all losses, expenses, damages,
claims and causes of action, including reasonable attorneys’ fees, incurred or
accruing by reason of any acts performed by Beneficiary pursuant to the
provisions of this Section 11.7 or by reason of any other provision in the
Security Documents. All sums paid by Beneficiary pursuant to this Section 11.7
and all other sums expended by Beneficiary to which it shall be entitled to be
indemnified, together with interest thereon at the maximum rate allowed by law
from the date of such payment or expenditure, shall be secured by the Security
Documents and shall be paid by Grantor to Beneficiary upon demand.
11.8
Covenants Running with the Land. All Obligations contained in the Security
Documents are intended by the parties to be, and shall be construed as,
covenants running with the Mortgaged Property.

11.9
Successors and Assigns. All of the terms of the Security Documents shall apply
to, be binding upon and inure to the benefit of the parties thereto, their
successors and assigns, and all other Persons claiming by, through or under
them.

11.10
Severability. The Security Documents are intended to be performed in accordance
with, and only to the extent permitted by, all applicable Legal Requirements. If
any provision of any of the Security Documents or the application thereof to any
Person or circumstance shall, for any reason and to any extent, be invalid or
unenforceable neither the remainder of the instrument in which such provision is
contained nor the application of such provision to other Persons or
circumstances nor the other instruments referred to hereinabove shall be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

11.11
Entire Agreement and Modification. The Security Documents contain the entire
agreements between the parties relating to the subject matter hereof and thereof
and all prior agreements relative thereto which are not contained herein or
therein are terminated. Notwithstanding anything herein to the contrary, Grantor
and, by its acceptance hereof, Beneficiary hereby acknowledge and agree that in
the event that any of the terms or provisions of this Deed of Trust conflict
with any terms or provisions of the Throughput Agreement, the terms or
provisions of the Throughput Agreement shall govern and control for all
purposes. The Security Documents may not be amended, revised, waived,
discharged, released or terminated orally but only by a written instrument or
instruments 1.1.1.34.1.1.7 executed by the party against which enforcement of
the amendment, revision, waiver, discharge, release or termination is asserted,
and 1.1.1.34.1.1.8 consented to by the Lienholders to the extent any such
amendment, revision, waiver, discharge, release or




--------------------------------------------------------------------------------



termination would be materially adverse to the rights of any such Lienholder.
Any alleged amendment, revision, waiver, discharge, release or termination which
is not so documented shall not be effective as to any party.
11.12
Counterparts. This Deed of Trust may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
but one instrument.

11.13
Applicable Law. This Deed of Trust shall be construed and enforced in accordance
with and governed by the laws of the State of Kansas and the laws of the United
States of America, except that to the extent that the law of the state in which
a portion of the Mortgaged Property is located (or which is otherwise applicable
to a portion of the Mortgaged Property) necessarily or appropriately governs
with respect to procedural and substantive matters relating to the creation,
perfection and enforcement of the liens, security interests and other rights and
remedies of Beneficiary granted herein, the laws of such state shall apply as to
that portion of the Mortgaged Property located in (or otherwise subject to the
laws of) such state.

11.14
No Partnership. Nothing contained in the Security Documents is intended to, or
shall be construed as, creating to any extent and in any manner whatsoever, any
partnership, joint venture, or association between Grantor and Beneficiary, or
in any way make Beneficiary coprincipals with Grantor with reference to the
Mortgaged Property, and any inferences to the contrary are hereby expressly
negated.

11.15
Headings. The Article, Section and Subsection entitlements hereof are inserted
for convenience of reference only and shall in no way alter, modify or define,
or be used in construing, the text of such Articles, Sections or Subsections.

11.16
Waiver of Stay, Moratorium, and Similar Rights. Grantor agrees, to the full
extent that it may lawfully do so, that it will not at any time insist upon or
plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the indebtedness secured hereby, or any agreement
between Grantor and Beneficiary or any rights or remedies Beneficiary may have
thereunder, hereunder or by law.

11.17
Transfer of Mortgaged Property. No sale, lease, exchange, assignment, conveyance
or other transfer (each, a “Transfer”) of the Mortgaged Property will extinguish
the lien or security interest created by this Deed of Trust, except to the
extent provided in Section 9.6 of this Deed of Trust or in the Throughput
Agreement. As a condition to any Transfer, Beneficiary may 1.1.1.34.1.1.9
require the express assumption of the Obligations by the transferee (with or
without the release of Grantor from liability in respect thereof), and
1.1.1.34.1.1.10 require the execution of an assumption agreement, modification
agreements, supplemental security documents and financing statements
satisfactory in form and substance to Beneficiary.




--------------------------------------------------------------------------------



11.18
Estoppel Certificates. Grantor and Beneficiary agree to execute and deliver from
time to time, upon the request of the other party, a certificate regarding the
status of the Throughput Agreement, consisting of statements, if true (or if
not, specifying why not), 1.1.1.34.1.1.11 that the Throughput Agreement is in
full force and effect, 1.1.1.34.1.1.12 the date through which payments have been
paid, 1.1.1.34.1.1.13 the date of the commencement of the term of the Throughput
Agreement, 1.1.1.34.1.1.14 the nature of any amendments or modifications of the
Throughput Agreement, 1.1.1.34.1.1.15 to such party’s actual knowledge without
investigation, no default, or state of facts which with the passage of time or
notice (or both) would constitute a default, exists under the Throughput
Agreement, 1.1.1.34.1.1.16 to such party’s actual knowledge without
investigation, no setoffs, recoupments, estoppels, claims or counterclaims exist
against the other party under the Throughput Agreement, and 1.1.1.34.1.1.17 such
other factual matters as may be reasonably requested.

11.19
Final Agreement. Grantor acknowledges receipt of a copy of this instrument at
the time of execution hereof. Grantor acknowledges that, except as incorporated
in writing in this Deed of Trust, there are not, and were not, and no persons
are or were authorized to make any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in this Deed of Trust. THE WRITTEN AGREEMENTS HEREIN REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

11.20
Throughput Agreement. Notwithstanding the fact that Beneficiary is not a party
to the Throughput Agreement in effect as of the date of this Deed of Trust, for
purposes of this Deed of Trust, by its acceptance hereof, Beneficiary agrees to
be bound by the terms of the Throughput Agreement to which Frontier El Dorado is
bound. By accepting this Deed of Trust Beneficiary acknowledges, that (xxxv)
Frontier Dorado is a wholly-owned subsidiary of Beneficiary, and (xxxvi) the
Throughput Agreement governs the operation of the Assets that constitute a
portion of the collateral under this Deed of Trust, and, as a result,
Beneficiary will receive substantial benefit in connection with the Throughput
Agreement.

[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------



WITNESS THE EXECUTION HEREOF as of the date first above written.
GRANTOR:
El DORADO LOGISTICS LLC, a Delaware limited liability company

By: /s/ Stephen D. Wise
Stephen D. Wise,
Vice President and Treasurer




EMPLOYER IDENTIFICATION NUMBER OF GRANTOR:    45-3541520

ORGANIZATIONAL NUMBER OF GRANTOR:    5032258




THE STATE OF TEXAS    §
    §
COUNTY OF DALLAS    §
This instrument was acknowledged before me on January ___, 2012, by Stephen D.
Wise, Vice President and Treasurer of El Dorado Logistics LLC, a Delaware
limited liability company, on behalf of said limited liability company.

Notary Public, State of Texas
My Commission Expires:

    







--------------------------------------------------------------------------------



EXHIBIT A
ASSETS
1.    The following storage tanks located on the Real Property:
TANK ID NUMBER
CURRENT SERVICE/PRODUCT
 
1
Naptha
 
2
Naptha
 
3
ULSD
 
15
ULSD
 
16
Light Slop
 
17
Gasoline
 
18
Gasoline
 
19
Gasoline
 
20
Finish Gasoline
 
21
ULSD
 
23
ULSD
 
24
ULSD
 
25
Av Jet
 
29
CRU1 Feed
 
30
CRU2 Feed
 
31
ULSD
 
32
Finish Gasoline
 
64
Gasoline
 
65
Gasoline
 
66
Naptha
 




--------------------------------------------------------------------------------



TANK ID NUMBER
CURRENT SERVICE/PRODUCT
 
75
ULS k
 
78
ULS k
 
127
Heavy Slop
 
132
Sour Distilate
 
133
HTU2 Chg.
 
134
HTU2 Chg.
 
136
HTU4 CHg.
 
137
Gas Oil/Sour diesel
 
138
Gas Oil
 
139
Gas Oil
 
142
Gas Oil
 
143
Gas Oil
 
159
Slurry
 
167
Slurry
 
168
ULSD Dock
 
178
Coke Charge/Swing Tank
 
192
Idled
 
212
Coker Chg.
 
213
Asphalt
 
215
AV Jet
 
216
Alkylate
 
218
Gas Oil
 
219
Reformate
 




--------------------------------------------------------------------------------



TANK ID NUMBER
CURRENT SERVICE/PRODUCT
 
220
Swing Tank
 
221
Gasoline Swing
 
222
Gasoline Swing
 
223
Reformate
 
224
Jet Fuel
 
225
HTU1 Chg, kerosene
 
226
Finish Gasoline
 
227
Natural Gasoline
 
230
Diesel (RAM)
 
231
Light Cycle (RAM)
 
243
Toluene
 
244
Toluene
 
250
FCCU Gasoline
 
251
FCCU Gasoline
 
252
FCCU Gasoline
 
253
Natural Gasoline
 
254
Isomerate
 
255
Isomerate
 
256
TEL Wash
 
447
Finish Gasoline
 
448
Idled
 
453
Ethanol
 
457
HTU3 Chg, LSR
 




--------------------------------------------------------------------------------



TANK ID NUMBER
CURRENT SERVICE/PRODUCT
 
458
Isomerate
 
490
ULSD
 
600
Propane
 
601
Propane
 
602
Propane
 
603
Propane
 
604
Propane
 
605
Propane
 
606
Propane
 
607
Propane
 
608
Propane
 
609
Propane
 
610
Propane
 
611
Propane
 
612
Propane
 
613
Propane
 
614
Propane
 
615
Propane
 
616
Propane
 
617
Propane
 
618
Propane
 
619
Propane
 
620
Propane
 




--------------------------------------------------------------------------------



TANK ID NUMBER
CURRENT SERVICE/PRODUCT
 
621
Propane
 



2.    The Refined Products Truck Loading Rack located on the Real Property.
3.    The Propane Truck Loading Rack located on the Real Property.







--------------------------------------------------------------------------------



EXHIBIT B    REAL PROPERTY
Tract 1
(Tanks 1, 2, 3, 15, and 448)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 32°39'24" East a distance of 1,674.34 feet to the POINT OF
BEGINNING;
THENCE North 90°00’00” East a distance of 76.12 feet;
THENCE South 01°41'08" East a distance of 193.10 feet;
THENCE South 87°48'56" East a distance of 148.93 feet;
THENCE South 00°58'18" East a distance of 135.27 feet;
THENCE North 87°33'48" West a distance of 160.50 feet;
THENCE North 89°06'29" West a distance of 122.95 feet;
THENCE South 00°20'29" East a distance of 129.20 feet;
THENCE South 89°32'57" West a distance of 97.73 feet;
THENCE North 01°15'33" West a distance of 274.71 feet;
THENCE North 47°02'18" East a distance of 68.31 feet;
THENCE North 90°00’00” East a distance of 102.25 feet;
THENCE North 00°29'09" East a distance of 133.98 feet to the POINT OF BEGINNING.
Said tract of land containing 87,220 square feet or 2.0023 acres more or less.





--------------------------------------------------------------------------------



Tract 2
(Tank 16)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 20°04'17" East a distance of 2,155.66 feet to the POINT OF
BEGINNING;
THENCE North 88°49'54" East a distance of 111.73 feet;
THENCE South 00°00’00” West a distance of 104.04 feet;
THENCE North 73°01'07" West a distance of 114.41 feet;
THENCE North 01°54'37" West a distance of 68.39 feet to the POINT OF BEGINNING.
Said tract of land containing 9,512 square feet or 0.2184 acres more or less.


Tract 3
(Tanks 17, 133, 168 and 447)
A tract of land lying in the South Half of Section 10, Township 26 South, Range
5 East of the Sixth Principal Meridian, Butler County, Kansas, and being more
particularly described as follows:
COMMENCING at the northwest corner of the Southeast Quarter of said Section 10,
from whence the northwest corner of the Southwest Quarter of said Section 10
bears South 88°24’26” West a distance of 2650.26 feet;
THENCE South 11°35'46" West a distance of 1,415.56 feet to the POINT OF
BEGINNING;
THENCE North 88°54'16" East a distance of 969.62 feet;
THENCE South 00°10'29" West a distance of 173.43 feet;
THENCE North 89°52'18" West a distance of 296.67 feet;



--------------------------------------------------------------------------------



THENCE South 00°18'30" East a distance of 135.24 feet;
THENCE South 89°39'45" West a distance of 664.39 feet;
THENCE North 01°40'43" West a distance of 293.51 feet to the POINT OF BEGINNING.
Said tract of land containing 249,588 square feet or 5.7298 acres more or less.


Tract 4
(Tanks 18, 19, 20, 32, 64, 65, 75, 78 and 192)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 21°40'09" East a distance of 271.04 feet to the POINT OF BEGINNING;
THENCE North 90°00’00” East a distance of 393.08 feet;
THENCE North 68°12'37" East a distance of 124.83 feet;
THENCE South 89°29'19" East a distance of 112.89 feet;
THENCE South 00°03'51" East a distance of 753.65 feet;
THENCE North 89°22'39" West a distance of 164.23 feet;
THENCE South 00°37'23" West a distance of 164.14 feet;
THENCE South 88°59'44" West a distance of 101.76 feet;
THENCE North 01°01'21" West a distance of 80.96 feet;
THENCE North 89°41'01" West a distance of 111.36 feet;
THENCE South 00°00'43" East a distance of 221.61 feet;



--------------------------------------------------------------------------------



THENCE North 88°49'10" West a distance of 214.01 feet;
THENCE North 05°15'42" West a distance of 444.99 feet;
THENCE North 01°16'34" East a distance of 565.11 feet to the POINT OF BEGINNING.
Said tract of land containing 547,812 square feet or 12.5760 acres more or less.


Tract 5
(Tanks 21, 23, 24, 25, 31, 132, 225, 226, 227 and 490)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 88°24'26" West, along the north line of said Southwest Quarter, a
distance of 1,325.13 feet;
THENCE South 01°03'34" East a distance of 367.57 feet to the POINT OF BEGINNING;
THENCE North 87°36'17" East a distance of 205.95 feet;
THENCE North 01°21'23" West a distance of 295.87 feet;
THENCE South 89°31'50" East a distance of 254.89 feet;
THENCE South 03°51'33" East a distance of 186.25 feet;
THENCE South 44°13'56" West a distance of 107.82 feet;
THENCE South 00°03'30" West a distance of 349.66 feet;
THENCE North 87°40'25" East a distance of 332.81 feet;
THENCE North 44°22'24" East a distance of 131.44 feet;
THENCE North 02°12'14" West a distance of 271.63 feet;



--------------------------------------------------------------------------------



THENCE South 90°00’00” West a distance of 104.46 feet;
THENCE North 00°57'20" West a distance of 250.58 feet;
THENCE North 88°25'31" East a distance of 383.91 feet;
THENCE South 02°28'23" East a distance of 305.23 feet;
THENCE South 73°43'44" East a distance of 150.78 feet;
THENCE South 07°50'03" East a distance of 396.39 feet;
THENCE South 87°40'29" West a distance of 586.33 feet;
THENCE South 03°00'15" East a distance of 378.52 feet;
THENCE South 88°37'24" West a distance of 660.09 feet;
THENCE North 03°22'06" West a distance of 360.11 feet;
THENCE North 00°47'50" East a distance of 117.28 feet;
THENCE North 34°42'44" West a distance of 71.74 feet;
THENCE North 01°03'34" West a distance of 292.29 feet to the POINT OF BEGINNING.
Said tract of land containing 861,557 square feet or 19.7786 acres more or less.


Tract 6
(Tanks 215, 216 and 220)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of said Southwest Quarter bears South 88°24’26” West a
distance of 2650.26 feet;
THENCE South 88°24'26" West, along the north line of said Southwest Quarter, a
distance of 1,325.13 feet;



--------------------------------------------------------------------------------



THENCE South 01°03'34" East a distance of 659.86 feet;
THENCE South 88°22'51" West a distance of 69.13 feet to the POINT OF BEGINNING;
THENCE South 00°23'41" East a distance of 649.43 feet;
THENCE South 51°54'01" West a distance of 129.14 feet;
THENCE South 01°57'31" East a distance of 116.60 feet;
THENCE South 42°49'35" East a distance of 148.03 feet;
THENCE South 00°18'42" West a distance of 187.73 feet;
THENCE South 88°14'37" West a distance of 301.63 feet;
THENCE North 02°28'43" West a distance of 1,142.50 feet;
THENCE North 88°22'51" East a distance of 344.60 feet to the POINT OF BEGINNING.
Said tract of land containing 348,642 square feet or 8.0037 acres more or less.


Tract 7
(Tanks 219, 221, 222, 223, 224, 250, 251, and 252)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 88°24'26" West, along the north line of said Southwest Quarter, a
distance of 1,325.13 feet;
THENCE South 01°03'34" East a distance of 659.86 feet;
THENCE South 88°22'51" West a distance of 543.81 feet to the POINT OF BEGINNING;
THENCE South 00°13'26" West a distance of 212.34 feet;



--------------------------------------------------------------------------------



THENCE South 50°35'42" West a distance of 96.96 feet;
THENCE South 00°19'06" West a distance of 133.48 feet;
THENCE South 61°15'16" East a distance of 95.60 feet;
THENCE South 02°58'18" East a distance of 1,328.34 feet;
THENCE South 45°00'29" West a distance of 167.07 feet;
THENCE North 82°34'14" West a distance of 168.65 feet;
THENCE North 29°08'28" West a distance of 126.92 feet;
THENCE North 02°25'20" West a distance of 642.84 feet;
THENCE North 89°47'54" West a distance of 350.79 feet;
THENCE North 01°55'16" West a distance of 1,103.08 feet;
THENCE North 88°22'51" East a distance of 686.21 feet to the POINT OF BEGINNING.
Said tract of land containing 998,424 square feet or 22.9207 acres more or less.


Tract 8
(Tank 218)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 34°03'37" West a distance of 2,849.63 feet to the POINT OF
BEGINNING;
THENCE South 88°56'22" East a distance of 86.29 feet;
THENCE South 52°23'25" East a distance of 114.29 feet;



--------------------------------------------------------------------------------



THENCE South 04°00'10" East a distance of 129.69 feet;
THENCE South 87°47'37" West a distance of 262.75 feet;
THENCE North 04°11'10" West a distance of 131.33 feet;
THENCE North 47°12'38" East a distance of 117.57 feet to the POINT OF BEGINNING.
Said tract of land containing 47,374 square feet or 1.0876 acres more or less.


Tract 9
(Tanks 134, 136, 137, 138 and 139)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 40°38'07" West a distance of 1,838.56 feet to the POINT OF
BEGINNING;
THENCE North 89°52'55" East a distance of 626.05 feet;
THENCE South 38°45'27" East a distance of 142.27 feet;
THENCE South 00°34'29" West a distance of 514.76 feet;
THENCE South 37°41'51" West a distance of 200.54 feet;
THENCE South 88°37'07" West a distance of 324.57 feet;
THENCE South 01°24'13" East a distance of 445.50 feet;
THENCE South 87°42'39" West a distance of 227.55 feet;
THENCE North 41°39'02" West a distance of 131.37 feet;
THENCE North 01°20'52" West a distance of 1,059.76 feet;



--------------------------------------------------------------------------------



THENCE North 36°53'11" East a distance of 109.68 feet to the POINT OF BEGINNING.
Said tract of land containing 727,128 square feet or 16.6926 acres more or less.


Tract 10
(Tanks 142 and 143)
A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE South 09°57'01" East a distance of 492.35 feet to the POINT OF BEGINNING;
THENCE North 88°29'25" East a distance of 502.80 feet;
THENCE South 62°40'57" East a distance of 63.92 feet;
THENCE South 02°58'50" East a distance of 345.87 feet;
THENCE South 86°20'48" West a distance of 564.35 feet;
THENCE North 02°02'46" West a distance of 397.70 feet to the POINT OF BEGINNING.
Said tract of land containing 216,393 square feet or 4.9677 acres more or less.


Tract 11
(Tanks 254, 255 and 256)
A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;



--------------------------------------------------------------------------------



THENCE South 79°15'07" East a distance of 773.84 feet to the POINT OF BEGINNING;
THENCE North 86°28'46" East a distance of 53.25 feet;
THENCE South 02°46'48" East a distance of 84.29 feet;
THENCE South 00°25'57" East a distance of 216.62 feet;
THENCE South 90°00’00” West a distance of 101.39 feet;
THENCE North 02°37'59" West a distance of 213.57 feet;
THENCE North 85°32'03" East a distance of 52.49 feet;
THENCE North 00°00’00” East a distance of 80.11 feet to the POINT OF BEGINNING.
Said tract of land containing 27,360 square feet or 0.6281 acres more or less.


Tract 12
(Tanks 178, 212, 213, 230, and 231)
A tract of land lying in the Northeast Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the Northwest Quarter of said Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE South 85°06'15" East a distance of 2,940.18 feet to the POINT OF
BEGINNING;
THENCE North 86°03'54" East a distance of 311.95 feet;
THENCE North 01°23'53" West a distance of 20.44 feet;
THENCE North 89°55'17" East a distance of 90.83 feet;
THENCE South 05°33'23" East a distance of 56.08 feet;
THENCE South 56°05'10" West a distance of 250.51 feet;



--------------------------------------------------------------------------------



THENCE South 02°24'10" East a distance of 390.70 feet;
THENCE South 88°55'11" West a distance of 200.37 feet;
THENCE North 01°34'52" West a distance of 547.97 feet to the POINT OF BEGINNING.
Said tract of land containing 132,389 square feet or 3.0392 acres more or less.


Tract 13
(Tanks 159 and 167)
A tract of land lying in the Northeast Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the Northwest Quarter of said Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE North 88°43'03" East a distance of 3,230.68 feet to the POINT OF
BEGINNING;
THENCE North 84°50'40" East a distance of 88.48 feet;
THENCE South 01°50'55" East a distance of 151.75 feet;
THENCE South 87°42'39" West a distance of 91.86 feet;
THENCE North 00°28'33" West a distance of 147.39 feet to the POINT OF BEGINNING.
Said tract of land containing 13,468 square feet or 0.3092 acres more or less.


Tract 14
(Tanks 243 and 244)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest



--------------------------------------------------------------------------------



corner of the Southwest Quarter of said Section 10 bears South 88°24’26” West a
distance of 2650.26 feet;
THENCE South 02°14'28" West a distance of 2,082.09 feet to the POINT OF
BEGINNING;
THENCE South 88°25'54" East a distance of 75.95 feet;
THENCE South 00°14'20" East a distance of 124.74 feet;
THENCE South 90°00’00” West a distance of 50.44 feet;
THENCE North 43°26'26" West a distance of 40.08 feet;
THENCE North 00°54'53" East a distance of 97.72 feet to the POINT OF BEGINNING.
Said tract of land containing 9,302 square feet or 0.2135 acres more or less.


Tract 15
(Tank 127)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 06°28'34" East a distance of 2,059.89 feet to the POINT OF
BEGINNING;
THENCE North 88°10'23" East a distance of 71.34 feet;
THENCE South 00°00’00” West a distance of 75.05 feet;
THENCE South 88°06'47" West a distance of 69.07 feet;
THENCE North 01°44'12" West a distance of 75.09 feet to the POINT OF BEGINNING.
Said tract of land containing 5,269 square feet or 0.1210 acres more or less.





--------------------------------------------------------------------------------



Tract 16
(Tanks 29, 30 and 66)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 03°42'00" East a distance of 1,759.51 feet to the POINT OF
BEGINNING;
THENCE North 90°00’00” East a distance of 403.67 feet;
THENCE South 00°22'16" East a distance of 330.67 feet;
THENCE North 89°28'46" West a distance of 117.79 feet;
THENCE North 33°56'44" West a distance of 141.90 feet;
THENCE West a distance of 200.23 feet;
THENCE North 02°18'54" West a distance of 212.06 feet to the POINT OF BEGINNING.
Said tract of land containing 103,314 square feet or 2.3718 acres more or less.


Tract 17
(Tank 453)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 23°15'01" East a distance of 2,282.23 feet to the POINT OF
BEGINNING;
THENCE North 80°38'00" East a distance of 79.33 feet;



--------------------------------------------------------------------------------



THENCE South 02°43'41" East a distance of 79.83 feet;
THENCE South 87°44'00" West a distance of 76.81 feet;
THENCE North 04°21'13" West a distance of 70.07 feet to the POINT OF BEGINNING.
Said tract of land containing 5,834 square feet or 0.1339 acres more or less.


Tract 18
(Tanks 253)
A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE South 86°51'28" East a distance of 958.25 feet to the POINT OF BEGINNING;
THENCE North 87°00'38" East a distance of 220.65 feet;
THENCE South 03°00'49" East a distance of 218.94 feet;
THENCE South 90°00’00” West a distance of 223.64 feet;
THENCE North 02°16'23" West a distance of 207.30 feet to the POINT OF BEGINNING.
Said tract of land containing 47,316 square feet or 1.0862 acres more or less.


Tract 19
(Tanks 457 and 458)
A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence



--------------------------------------------------------------------------------



the northwest corner of the Southwest Quarter of Section 10, T26S, R5E, Sixth
Principal Meridian bears North 00°55’11” West a distance of 2644.19 feet;
THENCE South 55°24'56" East a distance of 937.55 feet to the POINT OF BEGINNING;
THENCE North 88°27'38" East a distance of 153.75 feet;
THENCE South 02°19'34" East a distance of 325.75 feet;
THENCE South 89°03'40" West a distance of 151.24 feet;
THENCE North 02°46'32" West a distance of 324.21 feet to the POINT OF BEGINNING.
Said tract of land containing 49,544 square feet or 1.1374 acres more or less.


Tract 20
(Refined Products Truck Loading Rack)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the southwest corner of the said Southwest Quarter of Section 10,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE North 33°26'24" East a distance of 92.46 feet to the POINT OF BEGINNING;
THENCE North 00°54'02" West a distance of 138.96 feet;
THENCE North 06°15'19" West a distance of 148.36 feet;
THENCE North 01°00'00" West a distance of 339.22 feet;
THENCE North 01°59'23" West a distance of 106.61 feet;
THENCE North 89°03'14" East a distance of 359.11 feet;
THENCE South 00°54'13" East a distance of 376.13 feet;
THENCE South 86°14'59" West a distance of 11.84 feet;



--------------------------------------------------------------------------------



THENCE South 00°57'00" East a distance of 387.49 feet;
THENCE South 89°26'08" West a distance of 309.78 feet;
THENCE North 36°44'24" West a distance of 36.56 feet to the POINT OF BEGINNING.
Said tract of land containing 264,128 square feet or 6.0635 acres more or less.


Tract 21
(Propane Tank Loading Rack and Tanks 600-621)
A tract of land lying in the Southeast Quarter of Section 9, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the southeast corner of the said Southeast Quarter of Section 9,
from whence the northeast corner of the Southeast Quarter of Section 9, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE North 08°04'04" West a distance of 963.22 feet to the POINT OF BEGINNING;
THENCE South 88°56'02" West a distance of 354.67 feet;
THENCE North 01°31'06" West a distance of 361.38 feet;
THENCE North 45°34'52" West a distance of 273.12 feet;
THENCE North 00°53'06" West a distance of 297.39 feet;
THENCE North 88°50'01" East a distance of 548.73 feet;
THENCE South 01°01'16" East a distance of 854.46 feet to the POINT OF BEGINNING.
Said tract of land containing 380,628 square feet or 8.7380 acres more or less.







--------------------------------------------------------------------------------



ATTACHMENT 1    

FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT






After recording, return to:
Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attn:    Russell W. Oshman
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
This Subordination, Non‑Disturbance and Attornment Agreement (this “Agreement”)
is executed effective as of January 31, 2012, among Wells Fargo Bank, N.A., in
its capacity as administrative agent (or any assignee of or successor to such
administrative agent) under the Credit Agreement (as defined below) and on
behalf of the Credit Parties (as defined below) (“Administrative Agent”), and
HollyFrontier Corporation, a Delaware corporation (“Holly”).
RECITALS:
A.Holly Energy Partners – Operating, L.P., a Delaware limited partnership (“HEP
Operating”), the financial institutions party thereto from time to time
(individually, a “Financial Institution” and collectively, the “Financial
Institutions”), the Financial Institutions issuing letters of credit thereunder
from time to time, if any (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), the Financial Institutions or any affiliate thereof that have
entered into hedging arrangements with HEP Operating or any subsidiary thereof
from time to time (individually, a “Swap Counterparty” and collectively, the
“Swap Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain Second Amended and Restated Credit
Agreement dated as of February 14, 2011 (as heretofore and hereafter renewed,
extended, amended,



--------------------------------------------------------------------------------



supplemented, replaced, modified and/or restated from time to time, the “Credit
Agreement”).
B.    The Financial Institutions are the present owners and holders of certain
promissory notes dated February 14, 2011, executed by HEP Operating and payable
to the order of each such Financial Institution (as heretofore and hereafter
renewed, extended, amended, supplemented, replaced, modified, and/or restated
from time to time and together with any additional notes issued under or
pursuant to the Credit Agreement, the “Notes”). Administrative Agent, for the
ratable benefit of the Credit Parties, is the beneficiary of that certain
Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases, Fixture
Filing and Financing Statement dated effective as of January 31, 2012 (as
heretofore and hereafter renewed, extended, amended, supplemented, replaced,
modified, and/or restated from time to time, collectively, the “Senior
Mortgages”), and the secured party under certain other security agreements and
documents entered into in connection with the Credit Agreement (as heretofore
and hereafter renewed, extended, amended, supplemented, replaced, modified,
and/or restated from time to time, the “Security Instruments” and, together with
the Credit Agreement, the Notes, the Senior Mortgages and any other documents,
instruments and agreements executed and/or delivered in connection with the
Credit Agreement, collectively, the “Senior Loan Documents”).
C.    Pursuant to the Senior Loan Documents and to secure the Notes and the
other Secured Obligations (as defined in the Senior Mortgages), El Dorado
Logistics LLC, a Delaware limited liability company (“Grantor”) granted a
security interest and mortgage lien to or for the benefit of Administrative
Agent, covering the Property (defined below), including the Realty Collateral
(as defined in the Senior Mortgages) described on Exhibit A attached hereto. As
used herein, “Property” shall mean the Mortgaged Property, as such term is
defined in the Senior Mortgages.
D.    Holly is the current owner of certain rights and interests under and
pursuant to the provisions of that certain Tankage, Loading Rack and Crude Oil
Receiving Throughput Agreement (El Dorado) dated effective as of November 1,
2011, by and between Frontier El Dorado Refining LLC, a Delaware limited
liability company (“Frontier El Dorado”) and Grantor (together with any
amendments, restatements or modifications from time to time made thereto, the
“Throughput Agreement”).
E.    Holly is the current beneficiary of certain liens and security interests
in a portion of the Property (the “Subordinated Liens”) under and pursuant to
the provisions of that certain Mortgage and Deed of Trust (with Security
Agreement and Financing Statement) (the “Holly Mortgage”) dated effective as of
January 31, 2012 executed by Grantor to and for the benefit of Holly, securing
the Obligations (as defined in the Holly Mortgage and referred to herein as the
“HEP Obligations”), such Holly Mortgage being recorded (or to be recorded) in
Butler County, Kansas.
F.    Holly has agreed to subordinate its Subordinated Lien under the Holly
Mortgage (but not, pursuant to this Agreement, any of its rights and interests
under the Throughput Agreement) to (1) the Senior Mortgages and the other Senior
Loan Documents, and (2) any other mortgage, deed of trust or security instrument
granted by a Purchaser (as defined in Section 3 below) or any



--------------------------------------------------------------------------------



subsequent purchaser of any portion of the Mortgaged Property (as heretofore and
hereafter renewed, extended, amended, supplemented, replaced, modified, and/or
restated from time to time, a “Future Senior Mortgage”) that secures debt and
obligations of, and other extensions of credit to, such Purchaser or purchaser
(together with the Secured Obligations (as defined in the Senior Mortgages),
referred to herein as the “Senior Secured Obligations”) and Administrative Agent
has agreed that it and any such Purchaser at foreclosure of a Senior Mortgage
shall recognize and not disturb or extinguish the Holly Mortgage, all on the
terms and conditions hereinafter set forth.
AGREEMENTS:
NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Holly hereby covenant and agree as
follows:
1.    Subordination of Holly Mortgage.
(a)    Subject to the provisions of Section 3 and Section 4 hereof, the
Subordinated Liens of Holly under the Holly Mortgage and all of the terms,
covenants and provisions of the Holly Mortgage, and all rights, remedies and
options of Holly thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Holly Mortgage. This Agreement is not intended,
and shall not be construed, to (xxxvii) subordinate the rights and interests of
Holly under the Throughput Agreement (including Holly’s right to quiet enjoyment
under the Throughput Agreement or any claims, remedies or damages that may be
due or available to, or become due or available to, Holly under the Throughput
Agreement), or (xxxviii) subordinate the Holly Mortgage to any mortgage, deed of
trust, assignment, security agreement, financing statement or other security
document, other than, with respect to clause (ii), the Senior Loan Documents and
the Future Senior Mortgage. Nothing in this Agreement shall impair, as between
Grantor, on the one hand, and Holly, on the other hand, the obligations of
Grantor, which are absolute and unconditional, to perform the HEP Obligations in
accordance with their terms.
(b)    Notwithstanding anything herein or in the Holly Mortgage to the contrary,
Holly hereby acknowledges and agrees, and Grantor by its consent to this
Agreement acknowledges and agrees, that (xxxix) in the event that any of the
terms or provisions of this Agreement conflict with any terms or provisions of
the Holly Mortgage, the terms or provisions of this Agreement shall govern and
control for all purposes; and (xl) without the written prior consent of the
Administrative Agent or the beneficiary of any Future Senior Mortgage (together
with the Credit Parties, the “Senior Beneficiaries”), neither Holly nor Grantor
(nor any future owner of the Mortgaged Property) will amend, revise, supplement,
replace, restate, or otherwise modify the Holly Mortgage if such amendment,
revision, supplement, replacement, restatement or other modification would be
materially adverse to the rights of any Senior Beneficiary.



--------------------------------------------------------------------------------



2.    Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:
(a)    Until the Senior Secured Obligations have been indefeasibly paid in full,
all commitments to extend credit under the Credit Agreement (or if applicable,
any agreement governing obligations secured by a Future Senior Mortgage) have
terminated, and all letters of credit issued thereunder have been terminated and
returned (the “Senior Obligations Payment Date”), Holly will not (xli) commence
any foreclosure (whether a judicial foreclosure or non‑judicial foreclosure) of
the Holly Mortgage, (xlii) accept a deed or assignment in lieu of foreclosure,
(xliii) otherwise exercise any of its rights or remedies under the Holly
Mortgage, or (xliv) take any Enforcement Action.
(b)    Holly agrees that, until the Senior Obligations Payment Date has
occurred:
(i)    it will not take or cause to be taken any action, the purpose or effect
of which is to make any Subordinated Lien pari passu with or senior to, or to
give Holly any preference or priority relative to, the liens and security
interests with respect to the Senior Secured Obligations;
(ii)    it will not oppose, object to, interfere with, hinder or delay, in any
manner, whether by judicial proceedings (including without limitation the filing
of an Insolvency Proceeding (as herein defined)) or otherwise, any foreclosure,
sale, lease, exchange, transfer or other disposition of the Mortgaged Property
(as defined in the Holly Mortgage and with the same meaning herein as therein
defined) by any of the Senior Beneficiaries or any other Enforcement Action
taken by or on behalf of any of the Senior Beneficiaries;
(iii)    it has no right to (A) direct any of the Senior Beneficiaries to
exercise any right, remedy or power with respect to the Mortgaged Property or
pursuant to the Senior Loan Documents or any Future Senior Mortgage or (B)
consent or object to the exercise by any of the Senior Beneficiaries of any
right, remedy or power with respect to the Mortgaged Property or pursuant to the
Senior Loan Documents or any Future Senior Mortgage or to the timing or manner
in which any such right is exercised or not exercised (or, to the extent they
may have any such right described in this clause (iii), whether as a junior lien
creditor or otherwise, they hereby irrevocably waive such right);
(iv)    it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any of the
Senior Beneficiaries seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the Senior
Beneficiaries shall be liable for any action taken or omitted to be taken by any
of the Senior Beneficiaries with respect to the Mortgaged Property or pursuant
to the Senior Loan Documents or any Future Senior Mortgage; and
(v)    the Senior Beneficiaries shall have the prior right to collect and
receive any and all proceeds which may be paid or distributed in respect of the
Mortgaged Property



--------------------------------------------------------------------------------



in any Insolvency Proceeding or otherwise arising from any sale or other
disposition of the Mortgaged Property.
(c)    Until the Senior Obligations Payment Date has occurred, Holly agrees that
it shall not, in, or in connection with, any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case, that is
inconsistent with the terms or spirit of, or intent of the parties with respect
to, this Agreement, including, without limitation, with respect to the
determination of any liens or claims held by any of the Senior Beneficiaries
(including the validity and enforceability thereof) or the value of any claims
of such parties under the United States Bankruptcy Code or otherwise; provided
that Holly may file a proof of claim in an Insolvency Proceeding, subject to the
limitations contained in this Agreement and only if consistent with the terms
and the limitations imposed hereby; provided further, that if no proof of claim
is filed in any Insolvency Proceeding with respect to the HEP Obligations by the
10th day prior to the bar date for such proof of claim, the Senior Beneficiaries
may (but shall have no duty or obligation to), after notice to Holly, file such
proof of claim, provided that the foregoing shall not confer to any Senior
Beneficiary the right to vote on behalf of Holly in any insolvency proceeding.
(d)    Until the Senior Obligations Payment Date has occurred, whether or not an
Insolvency Proceeding has been commenced by or against the owner of the
Mortgaged Property, any of the Senior Beneficiaries shall have the exclusive
right to take and continue any Enforcement Action with respect to the Mortgaged
Property, without any consultation with or consent of Holly. Upon the occurrence
and during the continuance of a default or an event of default under the Senior
Loan Documents or any Future Senior Mortgage, any of the Senior Beneficiaries
may take and continue any Enforcement Action with respect to the Senior Secured
Obligations and the Mortgaged Property in such order and manner as they may
determine in their sole discretion.
(e)    To the extent required, Holly hereby consents to the liens and security
interests created by the Senior Mortgages and any Future Senior Mortgage, and
Holly shall not object to or contest, or support any other person or entity in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any lien or security interest in the Mortgaged Property
granted in favor of any of the Senior Beneficiaries. Notwithstanding any failure
by any of the Senior Beneficiaries or Holly or their respective representatives
to perfect their liens in the Mortgaged Property or any avoidance, invalidation
or subordination by any third party or court of competent jurisdiction of the
liens in the Mortgaged Property granted in favor of any of the Senior
Beneficiaries or Holly, the priority and rights as between any of the Senior
Beneficiaries and Holly and its representatives with respect to the Mortgaged
Property shall be as set forth herein.
As used in this Section 2, the following terms shall have the following
meanings:
“Enforcement Action” means any demand for payment or acceleration thereof, the
bringing of any lawsuit or other proceeding, the exercise of any rights and
remedies, directly or indirectly, with respect to any Mortgaged Property, any
enforcement or foreclosure of any lien or security



--------------------------------------------------------------------------------



interest, any sale in lieu of foreclosure, the taking of possession, exercise of
any offset, repossession, garnishment, sequestration or execution, any
collection of any Mortgaged Property, any notice to account debtors on any
Mortgaged Property or the commencement or prosecution of enforcement of any of
the rights and remedies under the Senior Loan Documents or applicable law,
including without limitation the exercise of any rights of set‑off or
recoupment, and the exercise of any rights or remedies of a secured creditor
under the uniform commercial code of any applicable jurisdiction, under the
United States Bankruptcy Code, as amended from time to time or otherwise;
provided, that, neither the exercise or enforcement by Holly of its rights under
the Throughput Agreement, nor the filing of a proof of claim in an Insolvency
Proceeding, shall constitute an Enforcement Action.
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the United States
Bankruptcy Code, as amended from time to time or any similar federal, state or
foreign bankruptcy, insolvency, reorganization, receivership or similar law.
3.    Recognition and Non‑Disturbance of Holly Mortgage. If Administrative
Agent, any other Credit Party or any other person (Administrative Agent, any
other Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non‑judicial foreclosure) of a Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Throughput Agreement is in effect, the Purchaser shall (xlv)
recognize the Holly Mortgage, and the Holly Mortgage shall not be terminated or
affected thereby, but shall continue in full force and effect upon all of the
terms, covenants and conditions set forth in the Holly Mortgage, and (xlvi) be
bound by and subject to all of the terms, provisions, covenants and conditions
of the Holly Mortgage; provided, that, the Holly Mortgage shall be subordinated
to any Future Senior Mortgage, regardless of whether such Future Senior Mortgage
is a direct replacement of an existing Senior Mortgage or Security Instrument,
and any such Future Senior Mortgage shall be considered a “Senior Mortgage” for
purposes of this Agreement and the Holly Mortgage. Administrative Agent shall
not claim, or seek adjudication, that the Holly Mortgage has been terminated or
otherwise adversely affected by any Foreclosure Event.
4.    Throughput Agreement. Administrative Agent recognizes and confirms that
the Throughput Agreement, and the rights and interests of Holly thereunder,
shall in no way be restricted, limited or otherwise affected by this Agreement,
the Holly Mortgage, the Senior Mortgages, any Future Senior Mortgage, the
Security Instruments or any liens or security interests thereof; provided,
however, that, Holly agrees that nothing in the Throughput Agreement shall (b)
prevent any Purchaser or subsequent purchaser from owning or operating the
Mortgaged Property, so long as such Purchaser or subsequent purchaser shall have
assumed, and be in compliance with, Grantor’s obligations under the Throughput
Agreement and shall have executed an “SNDA” as defined in, and in accordance
with, Article 6 of the Holly Mortgage, or (c) be deemed to invalidate or require
the release of any Senior Beneficiary’s liens in the Mortgaged Property in
connection with the



--------------------------------------------------------------------------------



exercise by Holly of a purchase option under the Throughput Agreement or
otherwise. Holly shall not amend, modify or supplement the Throughput Agreement
without the prior written consent of the Majority Banks (as defined in the
Credit Agreement); provided, that, such amendments, modifications or supplements
may be made without the consent of the Majority Banks if such amendments,
modifications or supplements (i) individually or in the aggregate, are not
materially adverse to the rights of the Administrative Agent or the Financial
Institutions, and (ii) individually or in the aggregate, do not materially
decrease the economic benefit that Grantor would have otherwise received
pursuant to such agreement. Administrative Agent, both for itself and for any
Purchaser, further agrees that upon any Foreclosure Event, the Throughput
Agreement shall not be terminated or affected thereby, nor shall Holly’s right
to ship or store petroleum products through the pipelines or in the terminals,
respectively, constituting a portion of the Property in accordance with the
provisions of the Throughput Agreement (or any other rights of Holly under the
Throughput Agreement) be affected or disturbed because of the Foreclosure Event,
but rather the Throughput Agreement shall continue in full force and effect as
direct obligations between the Purchaser and Holly, upon all of the terms,
covenants and conditions set forth in the Throughput Agreement. Neither
Administrative Agent nor any Purchaser shall claim, or seek adjudication, that
the Throughput Agreement has been terminated or otherwise adversely affected by
any Foreclosure Event. Notwithstanding the foregoing, in the event that the
Throughput Agreement is rejected in bankruptcy or is otherwise terminated, the
Purchaser shall, promptly upon request by Holly, enter into a Throughput
Agreement with Holly on substantially the same terms (and with tariffs and
minimum volumes commensurate with those then applicable under the Throughput
Agreement) and conditions as the rejected or terminated Throughput Agreement,
but having a term commencing on the date on which Purchaser acquired title to
any portion of the Property. The immediately preceding sentence shall be deemed
to be a covenant running with the land and shall be binding on any person or
entity that acquires title to all or party of the Property by, through or under
a Senior Mortgage.
5.    Attornment With Respect to the Throughput Agreement. Upon the occurrence
of any Foreclosure Event, Holly shall attorn to the Purchaser, the Purchaser
shall accept such attornment, and the Purchaser and Holly shall be bound to each
other under all of the terms, provisions, covenants and conditions of the
Throughput Agreement; provided, that, except for Holly’s express rights and
remedies under the Throughput Agreement, in no event shall the Purchaser be
liable for any act, omission, default, misrepresentation, or breach of warranty
of Grantor (or any owner of the Mortgaged Property prior to such Purchaser) or
obligations accruing prior to Purchaser’s actual ownership of the Property. The
provisions of this Agreement regarding attornment by Holly shall be
self‑operative and effective without the necessity of execution of any new
document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Holly agrees, however,
to execute and deliver upon the request of Purchaser, any instrument or
certificate which in the reasonable judgment of Purchaser may be necessary or
appropriate to evidence such attornment.
6.    Estoppel Certificate. Holly agrees to execute and deliver from time to
time, upon the request of any of the Senior Beneficiaries, a certificate
regarding the status of the Throughput Agreement, consisting of statements, if
true (or if not, specifying why not), (d) that the Throughput Agreement is in
full force and effect, (e) the date through which payments have been paid, (f)
the



--------------------------------------------------------------------------------



date of the commencement of the term of the Throughput Agreement, (g) the nature
of any amendments or modifications of the Throughput Agreement, (h) to Holly’s
actual knowledge without investigation, no default, or state of facts which with
the passage of time or notice (or both) would constitute a default, exists under
the Throughput Agreement, (i) to Holly’s actual knowledge without investigation,
no setoffs, recoupments, estoppels, claims or counterclaims exist against
Grantor under the Throughput Agreement, and (j) such other factual matters as
may be reasonably requested.
7.    [Intentionally Omitted].
8.    Reliance on Notices. Grantor agrees that Holly may rely upon any and all
notices from Administrative Agent or any Purchaser, even if such conflict with
notices from Grantor.
9.    Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by (k)
registered or certified mail, postage prepaid, return receipt requested, (l)
nationally recognized overnight delivery service, or (m) telecopier or email,
addressed as follows:
If to Administrative Agent:
Wells Fargo Bank, N.A.
1700 Lincoln Street, 6th Floor,
Denver, Colorado 80203
Attention: Suzanne F. Ridenhour
Facsimile: 303.863-4522

If to Holly:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyfrontier.com
Notice sent by registered or certified mail, postage prepaid, return receipt
requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier or
email shall be deemed given and



--------------------------------------------------------------------------------



received upon actual receipt if received during the recipient’s normal business
hours or at the beginning of the recipient’s next Business Day after receipt if
not received during the recipient’s normal business hours. Each party may
designate a change of address by notice to the other party. “Business Day” means
a day upon which commercial banks are not authorized or required by law to close
in Dallas, Texas.
10.    Binding Effect. This Agreement shall be binding upon Administrative
Agent, Holly and any Purchaser and inure to the benefit of the Senior
Beneficiaries and Holly and their respective successors and assigns. Grantor has
assigned to Administrative Agent its rights hereunder, and Grantor has assigned
to Administrative Agent its rights under the Throughput Agreement by way of a
collateral assignment. The parties agree that any person that shall become the
owner of any of the rights of Grantor hereunder, or any of the rights of Grantor
under the Throughput Agreement by reason of foreclosure (whether a judicial
foreclosure or non‑judicial foreclosure and including, without limitation,
Administrative Agent) or the acceptance of a deed or assignment in lieu of
foreclosure or otherwise shall (n) have the same rights as Grantor hereunder,
and Grantor under the Throughput Agreement, including, without limitation, under
this Section 10, and (o) be bound by and subject to all of the terms,
provisions, covenants and conditions of this Agreement.
11.    General Definitions. The term “Administrative Agent” as used herein shall
include the successors and assigns of Administrative Agent. The term “Grantor”
as used herein shall include the successors and assigns of Grantor under the
Throughput Agreement, but shall not mean or include Administrative Agent. The
term “Property” as used herein shall mean the Property, the improvements now or
hereafter located thereon and the estates therein encumbered by the Senior
Mortgages. The term “Holly” as used herein shall include the successors and
assigns of Holly hereunder and under the Throughput Agreement including, without
limitation, any Holly Successor.
12.    Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.
13.    Governing Law. This Agreement shall be governed by and construed under
the laws of the State in which the Property is located.
14.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of such
together shall constitute a single Agreement.
15.    Further Assurances. Without unreasonable delay and to the extent
requested by Grantor, subject to Section 4 hereof and Article 6 of the Holly
Mortgage, Holly will enter into new Subordination, Non‑Disturbance and
Attornment Agreements, if necessary or advisable, to facilitate the extension,
amendment, supplement, restatement, replacement or refinancing of the
indebtedness under the Credit Agreement.
16.    Throughput Agreements. Notwithstanding the fact that Holly is not a party
to the



--------------------------------------------------------------------------------



Throughput Agreement in effect as of the date of this Agreement, for the purpose
of this Agreement, Holly agrees to be bound by the terms of the Throughput
Agreement to which Frontier El Dorado is bound. Holly acknowledges that (i)
Frontier El Dorado is a wholly-owned subsidiary of Holly, and (ii) the
Throughput Agreement governs the operation of the pipelines that constitute a
portion of the collateral under the Holly Mortgage, and, as a result, Holly will
receive substantial benefit in connection with the Throughput Agreement.
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, N.A., as Administrative Agent

By:    
Name:    
Title:    


HOLLY:
HOLLYFRONTIER CORPORATION, a Delaware corporation

By:    
Name:    
Title:    





--------------------------------------------------------------------------------



GRANTOR’S CONSENT
The undersigned hereby consents to the foregoing Subordination, Non‑Disturbance
and Attornment Agreement and, without limitation, agrees to the provisions of
Section 1 thereof.
EL DORADO LOGISTICS LLC, a Delaware limited liability company
By:    
Name:    
Title:    



--------------------------------------------------------------------------------



THE STATE OF __________    §
    §
COUNTY OF ____________    §
THIS INSTRUMENT was acknowledged before me on January ___, 2012, by
______________________________, ____________________ of Wells Fargo Bank, N.A.,
a national banking association, as Administrative Agent, on behalf of such
national banking association.



My Commission Expires

Notary Public in and for the State of __________
    
Printed Name of Notary







--------------------------------------------------------------------------------



THE STATE OF TEXAS    §
    §
COUNTY OF DALLAS    §
THIS INSTRUMENT was acknowledged before me on January ___, 2012, by
____________________, ____________________ of HollyFrontier Corporation, a
Delaware corporation, on behalf of such corporation.



My Commission Expires

Notary Public in and for the State of Texas
    
Printed Name of Notary







--------------------------------------------------------------------------------



THE STATE OF TEXAS    §
    §
COUNTY OF DALLAS    §
This instrument was acknowledged before me on January ___, 2012, by
____________________, ____________________ of El Dorado Logistics LLC, a
Delaware limited liability company, on behalf of said limited liability company.



My Commission Expires

Notary Public in and for the State of Texas
    
Printed Name of Notary



--------------------------------------------------------------------------------



EXHIBIT A    

DESCRIPTION OF REALTY COLLATERAL
Tract 1
(Tanks 1, 2, 3, 15, and 448)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 32°39'24" East a distance of 1,674.34 feet to the POINT OF
BEGINNING;
THENCE North 90°00’00” East a distance of 76.12 feet;
THENCE South 01°41'08" East a distance of 193.10 feet;
THENCE South 87°48'56" East a distance of 148.93 feet;
THENCE South 00°58'18" East a distance of 135.27 feet;
THENCE North 87°33'48" West a distance of 160.50 feet;
THENCE North 89°06'29" West a distance of 122.95 feet;
THENCE South 00°20'29" East a distance of 129.20 feet;
THENCE South 89°32'57" West a distance of 97.73 feet;
THENCE North 01°15'33" West a distance of 274.71 feet;
THENCE North 47°02'18" East a distance of 68.31 feet;
THENCE North 90°00’00” East a distance of 102.25 feet;
THENCE North 00°29'09" East a distance of 133.98 feet to the POINT OF BEGINNING.
Said tract of land containing 87,220 square feet or 2.0023 acres more or less.



--------------------------------------------------------------------------------





Tract 2
(Tank 16)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 20°04'17" East a distance of 2,155.66 feet to the POINT OF
BEGINNING;
THENCE North 88°49'54" East a distance of 111.73 feet;
THENCE South 00°00’00” West a distance of 104.04 feet;
THENCE North 73°01'07" West a distance of 114.41 feet;
THENCE North 01°54'37" West a distance of 68.39 feet to the POINT OF BEGINNING.
Said tract of land containing 9,512 square feet or 0.2184 acres more or less.


Tract 3
(Tanks 17, 133, 168 and 447)
A tract of land lying in the South Half of Section 10, Township 26 South, Range
5 East of the Sixth Principal Meridian, Butler County, Kansas, and being more
particularly described as follows:
COMMENCING at the northwest corner of the Southeast Quarter of said Section 10,
from whence the northwest corner of the Southwest Quarter of said Section 10
bears South 88°24’26” West a distance of 2650.26 feet;
THENCE South 11°35'46" West a distance of 1,415.56 feet to the POINT OF
BEGINNING;
THENCE North 88°54'16" East a distance of 969.62 feet;
THENCE South 00°10'29" West a distance of 173.43 feet;



--------------------------------------------------------------------------------



THENCE North 89°52'18" West a distance of 296.67 feet;
THENCE South 00°18'30" East a distance of 135.24 feet;
THENCE South 89°39'45" West a distance of 664.39 feet;
THENCE North 01°40'43" West a distance of 293.51 feet to the POINT OF BEGINNING.
Said tract of land containing 249,588 square feet or 5.7298 acres more or less.


Tract 4
(Tanks 18, 19, 20, 32, 64, 65, 75, 78 and 192)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 21°40'09" East a distance of 271.04 feet to the POINT OF BEGINNING;
THENCE North 90°00’00” East a distance of 393.08 feet;
THENCE North 68°12'37" East a distance of 124.83 feet;
THENCE South 89°29'19" East a distance of 112.89 feet;
THENCE South 00°03'51" East a distance of 753.65 feet;
THENCE North 89°22'39" West a distance of 164.23 feet;
THENCE South 00°37'23" West a distance of 164.14 feet;
THENCE South 88°59'44" West a distance of 101.76 feet;
THENCE North 01°01'21" West a distance of 80.96 feet;
THENCE North 89°41'01" West a distance of 111.36 feet;



--------------------------------------------------------------------------------



THENCE South 00°00'43" East a distance of 221.61 feet;
THENCE North 88°49'10" West a distance of 214.01 feet;
THENCE North 05°15'42" West a distance of 444.99 feet;
THENCE North 01°16'34" East a distance of 565.11 feet to the POINT OF BEGINNING.
Said tract of land containing 547,812 square feet or 12.5760 acres more or less.


Tract 5
(Tanks 21, 23, 24, 25, 31, 132, 225, 226, 227 and 490)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 88°24'26" West, along the north line of said Southwest Quarter, a
distance of 1,325.13 feet;
THENCE South 01°03'34" East a distance of 367.57 feet to the POINT OF BEGINNING;
THENCE North 87°36'17" East a distance of 205.95 feet;
THENCE North 01°21'23" West a distance of 295.87 feet;
THENCE South 89°31'50" East a distance of 254.89 feet;
THENCE South 03°51'33" East a distance of 186.25 feet;
THENCE South 44°13'56" West a distance of 107.82 feet;
THENCE South 00°03'30" West a distance of 349.66 feet;
THENCE North 87°40'25" East a distance of 332.81 feet;
THENCE North 44°22'24" East a distance of 131.44 feet;



--------------------------------------------------------------------------------



THENCE North 02°12'14" West a distance of 271.63 feet;
THENCE South 90°00’00” West a distance of 104.46 feet;
THENCE North 00°57'20" West a distance of 250.58 feet;
THENCE North 88°25'31" East a distance of 383.91 feet;
THENCE South 02°28'23" East a distance of 305.23 feet;
THENCE South 73°43'44" East a distance of 150.78 feet;
THENCE South 07°50'03" East a distance of 396.39 feet;
THENCE South 87°40'29" West a distance of 586.33 feet;
THENCE South 03°00'15" East a distance of 378.52 feet;
THENCE South 88°37'24" West a distance of 660.09 feet;
THENCE North 03°22'06" West a distance of 360.11 feet;
THENCE North 00°47'50" East a distance of 117.28 feet;
THENCE North 34°42'44" West a distance of 71.74 feet;
THENCE North 01°03'34" West a distance of 292.29 feet to the POINT OF BEGINNING.
Said tract of land containing 861,557 square feet or 19.7786 acres more or less.


Tract 6
(Tanks 215, 216 and 220)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of said Southwest Quarter bears South 88°24’26” West a
distance of 2650.26 feet;
THENCE South 88°24'26" West, along the north line of said Southwest Quarter, a
distance of



--------------------------------------------------------------------------------



1,325.13 feet;
THENCE South 01°03'34" East a distance of 659.86 feet;
THENCE South 88°22'51" West a distance of 69.13 feet to the POINT OF BEGINNING;
THENCE South 00°23'41" East a distance of 649.43 feet;
THENCE South 51°54'01" West a distance of 129.14 feet;
THENCE South 01°57'31" East a distance of 116.60 feet;
THENCE South 42°49'35" East a distance of 148.03 feet;
THENCE South 00°18'42" West a distance of 187.73 feet;
THENCE South 88°14'37" West a distance of 301.63 feet;
THENCE North 02°28'43" West a distance of 1,142.50 feet;
THENCE North 88°22'51" East a distance of 344.60 feet to the POINT OF BEGINNING.
Said tract of land containing 348,642 square feet or 8.0037 acres more or less.


Tract 7
(Tanks 219, 221, 222, 223, 224, 250, 251, and 252)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 88°24'26" West, along the north line of said Southwest Quarter, a
distance of 1,325.13 feet;
THENCE South 01°03'34" East a distance of 659.86 feet;
THENCE South 88°22'51" West a distance of 543.81 feet to the POINT OF BEGINNING;



--------------------------------------------------------------------------------



THENCE South 00°13'26" West a distance of 212.34 feet;
THENCE South 50°35'42" West a distance of 96.96 feet;
THENCE South 00°19'06" West a distance of 133.48 feet;
THENCE South 61°15'16" East a distance of 95.60 feet;
THENCE South 02°58'18" East a distance of 1,328.34 feet;
THENCE South 45°00'29" West a distance of 167.07 feet;
THENCE North 82°34'14" West a distance of 168.65 feet;
THENCE North 29°08'28" West a distance of 126.92 feet;
THENCE North 02°25'20" West a distance of 642.84 feet;
THENCE North 89°47'54" West a distance of 350.79 feet;
THENCE North 01°55'16" West a distance of 1,103.08 feet;
THENCE North 88°22'51" East a distance of 686.21 feet to the POINT OF BEGINNING.
Said tract of land containing 998,424 square feet or 22.9207 acres more or less.


Tract 8
(Tank 218)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 34°03'37" West a distance of 2,849.63 feet to the POINT OF
BEGINNING;
THENCE South 88°56'22" East a distance of 86.29 feet;



--------------------------------------------------------------------------------



THENCE South 52°23'25" East a distance of 114.29 feet;
THENCE South 04°00'10" East a distance of 129.69 feet;
THENCE South 87°47'37" West a distance of 262.75 feet;
THENCE North 04°11'10" West a distance of 131.33 feet;
THENCE North 47°12'38" East a distance of 117.57 feet to the POINT OF BEGINNING.
Said tract of land containing 47,374 square feet or 1.0876 acres more or less.


Tract 9
(Tanks 134, 136, 137, 138 and 139)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 40°38'07" West a distance of 1,838.56 feet to the POINT OF
BEGINNING;
THENCE North 89°52'55" East a distance of 626.05 feet;
THENCE South 38°45'27" East a distance of 142.27 feet;
THENCE South 00°34'29" West a distance of 514.76 feet;
THENCE South 37°41'51" West a distance of 200.54 feet;
THENCE South 88°37'07" West a distance of 324.57 feet;
THENCE South 01°24'13" East a distance of 445.50 feet;
THENCE South 87°42'39" West a distance of 227.55 feet;
THENCE North 41°39'02" West a distance of 131.37 feet;



--------------------------------------------------------------------------------



THENCE North 01°20'52" West a distance of 1,059.76 feet;
THENCE North 36°53'11" East a distance of 109.68 feet to the POINT OF BEGINNING.
Said tract of land containing 727,128 square feet or 16.6926 acres more or less.


Tract 10
(Tanks 142 and 143)
A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE South 09°57'01" East a distance of 492.35 feet to the POINT OF BEGINNING;
THENCE North 88°29'25" East a distance of 502.80 feet;
THENCE South 62°40'57" East a distance of 63.92 feet;
THENCE South 02°58'50" East a distance of 345.87 feet;
THENCE South 86°20'48" West a distance of 564.35 feet;
THENCE North 02°02'46" West a distance of 397.70 feet to the POINT OF BEGINNING.
Said tract of land containing 216,393 square feet or 4.9677 acres more or less.


Tract 11
(Tanks 254, 255 and 256)
A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence



--------------------------------------------------------------------------------



the northwest corner of the Southwest Quarter of Section 10, T26S, R5E, Sixth
Principal Meridian bears North 00°55’11” West a distance of 2644.19 feet;
THENCE South 79°15'07" East a distance of 773.84 feet to the POINT OF BEGINNING;
THENCE North 86°28'46" East a distance of 53.25 feet;
THENCE South 02°46'48" East a distance of 84.29 feet;
THENCE South 00°25'57" East a distance of 216.62 feet;
THENCE South 90°00’00” West a distance of 101.39 feet;
THENCE North 02°37'59" West a distance of 213.57 feet;
THENCE North 85°32'03" East a distance of 52.49 feet;
THENCE North 00°00’00” East a distance of 80.11 feet to the POINT OF BEGINNING.
Said tract of land containing 27,360 square feet or 0.6281 acres more or less.


Tract 12
(Tanks 178, 212, 213, 230, and 231)
A tract of land lying in the Northeast Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the Northwest Quarter of said Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE South 85°06'15" East a distance of 2,940.18 feet to the POINT OF
BEGINNING;
THENCE North 86°03'54" East a distance of 311.95 feet;
THENCE North 01°23'53" West a distance of 20.44 feet;
THENCE North 89°55'17" East a distance of 90.83 feet;
THENCE South 05°33'23" East a distance of 56.08 feet;



--------------------------------------------------------------------------------



THENCE South 56°05'10" West a distance of 250.51 feet;
THENCE South 02°24'10" East a distance of 390.70 feet;
THENCE South 88°55'11" West a distance of 200.37 feet;
THENCE North 01°34'52" West a distance of 547.97 feet to the POINT OF BEGINNING.
Said tract of land containing 132,389 square feet or 3.0392 acres more or less.


Tract 13
(Tanks 159 and 167)
A tract of land lying in the Northeast Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the Northwest Quarter of said Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE North 88°43'03" East a distance of 3,230.68 feet to the POINT OF
BEGINNING;
THENCE North 84°50'40" East a distance of 88.48 feet;
THENCE South 01°50'55" East a distance of 151.75 feet;
THENCE South 87°42'39" West a distance of 91.86 feet;
THENCE North 00°28'33" West a distance of 147.39 feet to the POINT OF BEGINNING.
Said tract of land containing 13,468 square feet or 0.3092 acres more or less.


Tract 14
(Tanks 243 and 244)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:



--------------------------------------------------------------------------------



COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 02°14'28" West a distance of 2,082.09 feet to the POINT OF
BEGINNING;
THENCE South 88°25'54" East a distance of 75.95 feet;
THENCE South 00°14'20" East a distance of 124.74 feet;
THENCE South 90°00’00” West a distance of 50.44 feet;
THENCE North 43°26'26" West a distance of 40.08 feet;
THENCE North 00°54'53" East a distance of 97.72 feet to the POINT OF BEGINNING.
Said tract of land containing 9,302 square feet or 0.2135 acres more or less.


Tract 15
(Tank 127)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 06°28'34" East a distance of 2,059.89 feet to the POINT OF
BEGINNING;
THENCE North 88°10'23" East a distance of 71.34 feet;
THENCE South 00°00’00” West a distance of 75.05 feet;
THENCE South 88°06'47" West a distance of 69.07 feet;
THENCE North 01°44'12" West a distance of 75.09 feet to the POINT OF BEGINNING.
Said tract of land containing 5,269 square feet or 0.1210 acres more or less.



--------------------------------------------------------------------------------





Tract 16
(Tanks 29, 30 and 66)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 03°42'00" East a distance of 1,759.51 feet to the POINT OF
BEGINNING;
THENCE North 90°00’00” East a distance of 403.67 feet;
THENCE South 00°22'16" East a distance of 330.67 feet;
THENCE North 89°28'46" West a distance of 117.79 feet;
THENCE North 33°56'44" West a distance of 141.90 feet;
THENCE West a distance of 200.23 feet;
THENCE North 02°18'54" West a distance of 212.06 feet to the POINT OF BEGINNING.
Said tract of land containing 103,314 square feet or 2.3718 acres more or less.


Tract 17
(Tank 453)
A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;
THENCE South 23°15'01" East a distance of 2,282.23 feet to the POINT OF
BEGINNING;



--------------------------------------------------------------------------------



THENCE North 80°38'00" East a distance of 79.33 feet;
THENCE South 02°43'41" East a distance of 79.83 feet;
THENCE South 87°44'00" West a distance of 76.81 feet;
THENCE North 04°21'13" West a distance of 70.07 feet to the POINT OF BEGINNING.
Said tract of land containing 5,834 square feet or 0.1339 acres more or less.


Tract 18
(Tanks 253)
A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE South 86°51'28" East a distance of 958.25 feet to the POINT OF BEGINNING;
THENCE North 87°00'38" East a distance of 220.65 feet;
THENCE South 03°00'49" East a distance of 218.94 feet;
THENCE South 90°00’00” West a distance of 223.64 feet;
THENCE North 02°16'23" West a distance of 207.30 feet to the POINT OF BEGINNING.
Said tract of land containing 47,316 square feet or 1.0862 acres more or less.


Tract 19
(Tanks 457 and 458)
A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:



--------------------------------------------------------------------------------



COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE South 55°24'56" East a distance of 937.55 feet to the POINT OF BEGINNING;
THENCE North 88°27'38" East a distance of 153.75 feet;
THENCE South 02°19'34" East a distance of 325.75 feet;
THENCE South 89°03'40" West a distance of 151.24 feet;
THENCE North 02°46'32" West a distance of 324.21 feet to the POINT OF BEGINNING.
Said tract of land containing 49,544 square feet or 1.1374 acres more or less.


Tract 20
(Refined Products Truck Loading Rack)
A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the southwest corner of the said Southwest Quarter of Section 10,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE North 33°26'24" East a distance of 92.46 feet to the POINT OF BEGINNING;
THENCE North 00°54'02" West a distance of 138.96 feet;
THENCE North 06°15'19" West a distance of 148.36 feet;
THENCE North 01°00'00" West a distance of 339.22 feet;
THENCE North 01°59'23" West a distance of 106.61 feet;
THENCE North 89°03'14" East a distance of 359.11 feet;
THENCE South 00°54'13" East a distance of 376.13 feet;



--------------------------------------------------------------------------------



THENCE South 86°14'59" West a distance of 11.84 feet;
THENCE South 00°57'00" East a distance of 387.49 feet;
THENCE South 89°26'08" West a distance of 309.78 feet;
THENCE North 36°44'24" West a distance of 36.56 feet to the POINT OF BEGINNING.
Said tract of land containing 264,128 square feet or 6.0635 acres more or less.


Tract 21
(Propane Tank Loading Rack and Tanks 600-621)
A tract of land lying in the Southeast Quarter of Section 9, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:
COMMENCING at the southeast corner of the said Southeast Quarter of Section 9,
from whence the northeast corner of the Southeast Quarter of Section 9, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;
THENCE North 08°04'04" West a distance of 963.22 feet to the POINT OF BEGINNING;
THENCE South 88°56'02" West a distance of 354.67 feet;
THENCE North 01°31'06" West a distance of 361.38 feet;
THENCE North 45°34'52" West a distance of 273.12 feet;
THENCE North 00°53'06" West a distance of 297.39 feet;
THENCE North 88°50'01" East a distance of 548.73 feet;
THENCE South 01°01'16" East a distance of 854.46 feet to the POINT OF BEGINNING.
Said tract of land containing 380,628 square feet or 8.7380 acres more or less.



